Exhibit 10.3

 

EXECUTION VERSION

 

 

 

 

 

THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF

OCI WYOMING, L.P.,

A DELAWARE LIMITED PARTNERSHIP

 

Dated as of September 18, 2013

 

 

By and between

 

 

OCI RESOURCES LP

 

AND

 

NRP TRONA LLC

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

THE PARTNERSHIP

1

 

 

 

1.1

Formation

1

 

 

 

1.2

Name

1

 

 

 

1.3

Purpose

2

 

 

 

1.4

Principal Place of Business, Assets and Operations; Registered Office

3

 

 

 

1.5

Term

3

 

 

 

1.6

Filings; Agent for Service of Process

3

 

 

 

1.7

Definitions

4

 

 

 

1.8

Title to Property

11

 

 

 

1.9

Payments of Individual Obligations

12

 

 

 

SECTION 2

PARTNER’S CAPITAL CONTRIBUTIONS

12

 

 

 

2.1

General Partners

12

 

 

 

2.2

Limited Partner

12

 

 

 

2.3

Additional Capital Contributions

13

 

 

 

2.4

Member’s Liability

13

 

 

 

SECTION 3

ALLOCATIONS

13

 

 

 

3.1

Profits and Losses

13

 

 

 

3.2

Special Allocations

13

 

 

 

3.3

Curative Allocations

15

 

 

 

3.4

Other Allocation Rules

15

 

 

 

3.5

Tax Allocations: Code Section 704(c)

16

 

 

 

SECTION 4

DISTRIBUTIONS

17

 

 

 

4.1

Quarterly Distributions

17

 

 

 

4.2

Amounts Withheld

17

 

 

 

SECTION 5

MANAGEMENT

17

 

 

 

5.1

General Authority of General Partners and Partnership Committee

17

 

 

 

5.2

Partnership Committee

19

 

 

 

5.3

Officers

22

 

 

 

5.4

Right to Rely on Books of Account

24

 

 

 

5.5

Indemnification of Representatives and Officers

24

 

 

 

5.6

Day-to-Day Management: Staffing

25

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

5.7

Loans

27

 

 

 

5.8

Operating Restrictions

27

 

 

 

5.9

Vote of Limited Partners

29

 

 

 

5.10

Duties of General Partners and Their Affiliates

29

 

 

 

5.11

Reliance on Agreement

30

 

 

 

SECTION 6

ROLE OF LIMITED PARTNERS

30

 

 

 

6.1

Rights or Powers

30

 

 

 

6.2

Voting and Other Rights

30

 

 

 

SECTION 7

REPRESENTATIONS AND WARRANTIES

30

 

 

 

7.1

In General

30

 

 

 

7.2

Representations and Warranties

30

 

 

 

SECTION 8

ACCOUNTING, BOOKS AND RECORDS

32

 

 

 

8.1

Books

32

 

 

 

8.2

Fiscal Year

32

 

 

 

8.3

Checks

32

 

 

 

8.4

Periodic Reports to Partners

32

 

 

 

8.5

Tax Matters Partner/Meetings Regarding Tax Matters

33

 

 

 

SECTION 9

AMENDMENTS; MEETINGS

33

 

 

 

9.1

Amendments

33

 

 

 

9.2

Meetings of the Partners

34

 

 

 

SECTION 10

TRANSFERS OF INTERESTS

35

 

 

 

10.1

Restriction on Transfers

35

 

 

 

10.2

Permitted Transfers

35

 

 

 

10.3

Conditions to Permitted Transfers

35

 

 

 

10.4

Right of First Refusal

36

 

 

 

10.5

Involuntary Transfers

37

 

 

 

10.6

Admission of Transferees as Partners

37

 

 

 

10.7

Rights of Unadmitted Assignees

38

 

 

 

10.8

Transfer Procedures

38

 

 

 

SECTION 11

GENERAL PARTNERS

38

 

 

 

11.1

Covenant Not to Withdraw, Transfer, or Dissolve

38

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

11.2

Conditions to Permitted Transfers; Substitution

39

 

 

 

11.3

Termination of Status as General Partner

39

 

 

 

SECTION 12

DISSOLUTION AND WINDING UP

40

 

 

 

12.1

Liquidating Events

40

 

 

 

12.2

Winding Up

41

 

 

 

12.3

Notice of Dissolution

42

 

 

 

SECTION 13

MISCELLANEOUS

42

 

 

 

13.1

Notices

42

 

 

 

13.2

Headings

42

 

 

 

13.3

Variation of Pronouns

42

 

 

 

13.4

Governing Law

42

 

 

 

13.5

Waiver of Action for Partition; No Bill For Partnership Accounting

43

 

 

 

13.6

Implementation

43

 

 

 

13.7

Counterparts

43

 

 

 

13.8

Execution; Effective Date

43

 

 

 

13.9

Initial Public Offering of OCI Resources LP and Exchange Act Reporting

43

 

 

 

13.10

No Commingling of Funds or Accounts

44

 

 

 

13.11

Incurrence of Debt

44

 

iii

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
OCI WYOMING, L.P.,
A DELAWARE LIMITED PARTNERSHIP

 

This THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is entered into
by and between OCI RESOURCES LP (“OCI”), a Delaware limited partnership, as a
General Partner and a Limited Partner, and NRP TRONA LLC (“NRP TRONA”), a
Delaware limited liability company, as a General Partner and a Limited Partner,
together with any other Persons who become Partners in the Partnership as
provided herein.

 

WHEREAS, on January 23, 2013, NRP TRONA acquired a general partnership interest
in the Partnership and an indirect interest in the Partnership by acquiring an
interest in OCI Wyoming Co., a Delaware corporation and former holder of a
limited partnership interest in the Partnership (“OCI Co.”);

 

WHEREAS, on July 18, 2013, the General Partners and the Partnership Committee
entered into, and OCI Co. acknowledged, that certain Consent and Agreement (the
“Consent”) which, inter alia, sets forth NRP TRONA’s consent to the
Restructuring Transactions (as defined therein);

 

WHEREAS, on July 18, 2013, some aspects of the Restructuring Transactions were
effected including, without limitation, the Transfer of the general partnership
interest in the Partnership held by OCI Wyoming Holding Co. to OCI, the
recapitalization of the limited partnership interest in the Partnership held by
OCI Co. to eliminate, among other things, its priority return and the redemption
of NRP TRONA’s interest in OCI Co. in exchange for a limited partnership
interest in the Partnership; and

 

WHEREAS, on the date hereof and contemporaneously with the consummation of the
IPO, the Transfer of OCI Co.’s limited partnership interest in the Partnership
to OCI has been effected.

 

NOW, THEREFORE, the parties hereto desire to amend and restate the Partnership
Agreement to reflect the foregoing.

 

SECTION 1
THE PARTNERSHIP

 

1.1          Formation.  The partnership was formed on December 5, 1991.  The
Partners hereby agree to continue the Partnership as a limited partnership
pursuant to the provisions of the Act and upon the terms and conditions set
forth in this Agreement.  This Agreement completely restates, amends and
supersedes that certain Agreement of Limited Partnership of Rhone-Poulenc of
Wyoming, L.P., dated as of December 5, 1991, as amended from time to time.

 

1.2          Name.  The name of the Partnership is OCI Wyoming, L.P., a Delaware
limited partnership.

 

--------------------------------------------------------------------------------


 

1.3          Purpose.  The object and purpose of the Partnership is to engage in
the United States in the business of mining sodium salts from natural resources
and particularly trona and processing the material mined to produce refined soda
ash and other refined or processed sodium products, and subject to
Section 5.8(c) hereof, producing other products of the material mined, including
intermediate products, co-products, and by-products.  Solely toward the object
and for the purpose described in the preceding sentence, the nature of the
Partnership’s business and the objects and purposes to be transacted, promoted,
or carried on by it, may include the following:

 

(a)           To manufacture, produce, buy, sell and deal in chemicals of every
kind, organic and inorganic, natural or synthetic, in the form of raw materials,
intermediates or finished products or by-products derived from the manufacture
thereof, or products to be made therefrom;

 

(b)           To engage in research, exploration, laboratory and development
work relating to any substance, compound or mixture, now known or which may
hereafter be known, discovered or developed, and to perfect, develop,
manufacture, use, apply and generally deal in any such substance, compound or
mixture;

 

(c)           To acquire real and personal property of all kinds and to lease,
develop, operate and deal in mines and mineral claims and mining properties of
every kind;

 

(d)           To conduct research work, refining, processing and manufacturing
of all kinds, and to purchase and sell real and personal property, goods, wares
and merchandise produced from or used for such activities;

 

(e)           To erect, purchase, own, sell, lease, manage, occupy and improve
land and buildings and to do and perform all things needful and lawful for the
holding, development and improvement of the same for research, manufacturing,
mining, trade and business purposes;

 

(f)            To purchase or otherwise acquire, lease, assign, mortgage, pledge
or otherwise dispose of any trade names, trademarks, concessions, inventions,
formulas, improvements, processes of any nature whatsoever, copyrights, and
letters patent of the United States and of foreign countries, and to accept and
grant licenses thereunder;

 

(g)           To subscribe or cause to be subscribed for, and to purchase or
otherwise acquire, hold for investment, sell, assign, transfer, mortgage,
pledge, exchange, distribute or otherwise dispose of the whole or any part of
the shares of the capital stock, bonds, coupons, mortgages, deeds of trust,
debentures, securities, obligations, notes and other evidences of indebtedness
or other interest in or of any corporation, stock company, partnership or
association, now or hereafter existing, and whether created by or under the laws
of the State of Delaware, or otherwise; and while owner of any of said shares of
capital stock or partnership interests or bonds or other property to exercise
all the rights, powers and privileges of ownership of every kind and
description, including the right to vote thereon, with power to designate some
person for that purpose from time to time to the same extent as natural persons
might or could do;

 

2

--------------------------------------------------------------------------------


 

(h)           To endorse, guarantee and secure the payment and satisfaction of
the principal of and interest on or evidenced by bonds, coupons, mortgages,
deeds of trust, debentures, obligations or evidences of indebtedness of other
partnerships or corporations; to guarantee and secure the payment or
satisfaction of the par or stated value of or dividends on shares of the capital
stock of corporations; to assume the whole or any part of the liabilities,
existing or prospective, of any person, corporation, firm, partnership, or
association; and to aid in any manner any other person or corporation with which
it has business dealings, or whose stocks, bonds or other obligations are held
or are in any manner guaranteed by the Partnership, and to do any other acts and
things for the preservation, protection, improvement, or enhancement of the
value of such stocks, bonds, or other obligations;

 

(i)            Without in any way limiting any of the objects and powers of the
Partnership, it is hereby expressly declared and provided that the Partnership
shall have power to do all things hereinbefore enumerated, and also to issue or
exchange Interests in the Partnership, bonds, and other obligations in payment
for property purchased or acquired by it, or for any other object in or about
its business; to borrow money without limit; to mortgage or pledge its
franchises, real or personal property, income and profits accruing to it, any
stocks, bonds or other obligations, or any property which may be owned or
acquired by it, and to secure any bonds or other obligations by it issued or
incurred; and

 

(j)            To carry on any business whatsoever which the Partnership may
deem proper in connection with any of the foregoing purposes or otherwise, or
which may be calculated, directly or indirectly, to promote the interests of the
Partnership or to enhance the value of its property; to conduct its business in
the State of Delaware, in other states, in the District of Columbia, and in the
territories of the United States; and to hold, purchase, mortgage and convey
real and personal property, either in or out of the State of Delaware, and to
have and to exercise all the powers conferred upon the Partnership by the Act.

 

1.4          Principal Place of Business, Assets and Operations; Registered
Office.  The principal place of business of the Partnership is Five Concourse
Parkway, Suite 2500, Atlanta, Georgia 30328, Attention:  Chief Executive
Officer, OCI Resource Partners LLC.  The Partnership’s principal assets are
held, and its principal operations are conducted, at LaBarge Road, P.O. Box 513,
Green River, Wyoming 82935.  The registered office of the Partnership in the
state of Delaware is located at The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, New Castle County, Delaware 19801.

 

1.5          Term.  The term of the Partnership commenced on the date the
certificate of limited partnership described in Section 17-201 of the Act (the
“Certificate’’) was filed in the office of the Secretary of State of the State
of Delaware in accordance with the Act and shall continue until the winding up
and liquidation of the Partnership and its business is completed following a
Liquidating Event, as provided in Section 12 hereof.

 

1.6          Filings; Agent for Service of Process.

 

(a)           The General Partners shall take any and all actions reasonably
necessary to perfect and maintain the status of the Partnership as a limited
partnership under the

 

3

--------------------------------------------------------------------------------


 

laws of Delaware.  The General Partners shall cause amendments to the
Certificate to be filed whenever required by the Act.

 

(b)           The General Partners shall execute and cause to be filed original
or amended Certificates and shall take any and all other actions as may be
reasonably necessary to perfect and maintain the status of the Partnership as a
limited partnership under the laws of any other states or jurisdictions in which
the Partnership engages in business.

 

(c)           The registered agent for service of process on the Partnership is
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, New Castle County, Delaware 19801 or any successor as appointed by
the Partnership Committee in accordance with the Act.

 

(d)           Upon the dissolution and completion of the winding up of the
Partnership, the Liquidator shall promptly execute and cause to be filed
certificates of cancellation in accordance with the Act and the laws of any
other states or jurisdictions in which the Liquidator deems such filing
necessary or advisable.

 

1.7          Definitions.  Capitalized words and phrases used in this Agreement
have the following meanings:

 

(a)           “Act” means the Delaware Revised Uniform Limited Partnership Act,
as set forth in Del. Code Ann. Tit. 6, §§ 17-101 to 17-1109, as amended from
time to time (or any corresponding provisions of succeeding law).

 

(b)           “Adjusted Capital Account Deficit” means, with respect to any
Interest Holder, the deficit balance, if any, in such Interest Holder’s Capital
Account as of the end of the relevant fiscal year, after giving effect to the
following adjustments:

 

(i)            Credit to such Capital Account any amounts which such Interest
Holder is obligated to restore pursuant to any provision of this Agreement or is
deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and

 

(ii)           Debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and
1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

 

(c)           “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, or (ii) any Person owning or controlling 20% or more of the
outstanding voting interests of such Person.  For purposes of this definition,
the term “controls,” “is controlled by” or “is under common control with” shall
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise.

 

4

--------------------------------------------------------------------------------


 

(d)           “Agreement” or “Partnership Agreement” means this Agreement of
Limited Partnership, as amended from time to time.  Words such as “herein,”
“hereinafter,” “hereof,” “hereto” and “hereunder,” refer to this Agreement as a
whole, unless the context otherwise requires.

 

(e)           “Approval Amount” shall have the meaning set forth in
Section 5.8(a)(iii) hereof.

 

(f)            “Available Cash” means with respect to any calendar quarter
ending prior to the date the Partnership is liquidated, the sum of all cash and
cash equivalents of the Partnership on hand at the end of such quarter and all
or any portion of additional cash and cash equivalents of the Partnership on
hand on the date of determination of Available Cash with respect to such quarter
resulting from financing arrangements entered into solely for working capital
purposes or to pay distributions to the Partners made subsequent to the end of
such quarter, less the amount of any cash reserves established by the
Partnership Committee to (i) provide for the proper conduct of the business of
the Partnership (including reserves for future capital expenditures and for
anticipated future credit needs of the Partnership) subsequent to such quarter,
(ii) comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which the
Partnership is a party or by which it is bound or its assets are subject or
(iii) provide funds for distributions in subsequent periods, in each case, as
determined by the Partnership Committee.  Notwithstanding the foregoing,
“Available Cash” with respect to the quarter in which the Partnership is
liquidated and any subsequent quarter shall equal zero.

 

(g)           “Bankruptcy” means, with respect to any Person, a “Voluntary
Bankruptcy” or an “Involuntary Bankruptcy.”  A “Voluntary Bankruptcy” means,
with respect to any Person, the inability of such Person generally to pay its
debts as such debts become due, or an admission in writing by such Person of its
inability to pay its debts generally or a general assignment by such Person for
the benefit of creditors; the filing of any petition or answer by such Person
seeking to adjudicate it a bankrupt or insolvent, or seeking for itself any
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of such Person or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking,
consenting to, or acquiescing in the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for such
Person or for any substantial part of its property; or corporate action taken by
such Person to authorize any of the actions set forth above.  An ‘‘Involuntary
Bankruptcy” means, with respect to any Person, without the consent or
acquiescence of such Person, the entering of an order for relief or approving a
petition for relief or reorganization or any other petition seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or other similar relief under any present or future bankruptcy, insolvency or
similar statute, law or regulation, or the filing of any such petition against
such Person which petition shall not be dismissed within 90 days, or, without
the consent or acquiescence of such Person, the entering of an order appointing
a trustee, custodian, receiver or liquidator of such Person or of all or any
substantial part of the property of such Person which order shall not be
dismissed within 60 days.

 

5

--------------------------------------------------------------------------------


 

(h)           “Big Island Plant” means the real estate and improvements located
in Sweetwater County, Green River, Wyoming, that are used in and associated with
the business described in Section 1.3 hereof.

 

(i)            “Capital Account” means, with respect to any Partner or Interest
Holder, the Capital Account maintained for such Person in accordance with the
following provisions:

 

(i)            To each Person’s Capital Account there shall be credited such
Person’s Capital Contributions, such Person’s distributive share of Profits and
any items in the nature of income or gain which are specially allocated pursuant
to Section 3.2 or Section 3.3 hereof, and the amount of any Partnership
liabilities assumed by such Person or which are secured by any Property
distributed to such Person.

 

(ii)           To each Person’s Capital Account there shall be debited the
amount of cash and the Gross Asset Value of any Property distributed to such
Person pursuant to any provision of this Agreement, such Person’s distributive
share of Losses and any items in the nature of expenses or losses which are
specially allocated pursuant to Section 3.2 or Section 3.3 hereof, and the
amount of any liabilities of such Person assumed by the Partnership or which are
secured by any property contributed by such Person to the Partnership.

 

(iii)          In the event all or a portion of an Interest in the Partnership
is transferred in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the transferred Interest.

 

(iv)          In determining the amount of any liability for purposes of
Sections 1.7(i)(i) and l.7(i)(ii) hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

 

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.  In the event the Partnership Committee shall determine
that it is prudent to modify the manner in which the Capital Accounts, or any
debits or credits thereto (including, without limitation, debits or credits
relating to liabilities which are secured by contributed or distributed property
or which are assumed by the Partnership, the Partners, or Interest Holders), are
computed in order to comply with such Regulations, the Partnership Committee may
make such modification; provided that it is not likely to have a material effect
on the amounts distributable to any Person pursuant to Section 12 hereof upon
the dissolution of the Partnership.  The Partnership Committee also shall
(i) make any adjustments that are necessary or appropriate to maintain equality
between the Capital Accounts of the Partners and Interest Holders and the
aggregate amount of Partnership capital reflected on the Partnership’s balance
sheet, as computed for book purposes, in accordance with Regulations
Section 1.704- 1(b)(2)(iv)(q), and (ii) make any appropriate modifications in
the event unanticipated events might otherwise cause this Agreement not to
comply with Regulations Section 1.704-1(b).

 

6

--------------------------------------------------------------------------------


 

(j)            “Capital Contributions” means, with respect to any Partner or
Interest Holder, the amount of money and the initial Gross Asset Value of any
property (other than money) contributed to the Partnership with respect to the
Interest in the Partnership held by such Person.

 

(k)           “Certificate” has the meaning set forth in Section 1.5 hereof.

 

(l)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time (or any corresponding provisions of succeeding law).

 

(m)          “Depreciation” means, for each fiscal year or other period, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year or other period, except that
(i) with respect to any depreciable or amortizable asset whose Gross Asset Value
differs from its adjusted tax basis for federal income tax purposes and which
difference is being eliminated by use of the “remedial allocation method”
defined by Regulations Section 1.704-3(d), Depreciation for such Allocation Year
shall be the amount of book basis recovered for such Allocation Year under the
rules prescribed by Regulations Section 1.704-3(d)(2), and (ii) with respect to
any other depreciable or amortizable asset whose Gross Asset Value differs from
its adjusted basis for federal income tax purposes at the beginning of such year
or other period, Depreciation shall be an amount which bears the same ratio to
such beginning Gross Asset Value as the federal income tax depreciation,
amortization, or other cost recovery deduction for such year or other period
bears to such beginning adjusted tax basis; provided, however, that if the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.  If the Gross Asset Value of a depreciable or amortizable asset is
adjusted pursuant to Sections 1.7(o)(ii) or 1.7(o)(iv) of the definition of
Gross Asset Value during an Allocation Year, following such adjustment
Depreciation shall thereafter be calculated under clause (i) or (ii) immediately
above, whichever the case may be, based upon such Gross Asset Value, as so
adjusted.

 

(n)           “General Partner” means any Person who (i) is referred to as such
in the first paragraph of this Agreement or has become a General Partner
pursuant to the terms of this Agreement, and (ii) has not ceased to be a General
Partner pursuant to the terms of this Agreement, in each case, in its capacity
as a General Partner.

 

(o)           “Gross Asset Value” means, with respect to any asset, the asset’s
adjusted basis for federal income tax purposes, except as follows:

 

(i)            The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset,
as determined by the Partnership Committee;

 

(ii)           The Gross Asset Values of all Partnership assets shall be
adjusted to equal their respective gross fair market values, as determined by
the Partnership Committee, as of the following times:  (a) the acquisition of an
additional Interest in the

 

7

--------------------------------------------------------------------------------


 

Partnership by any new or existing Partner in exchange for more than a de
minimis Capital Contribution or in exchange for the performance of more than a
de minimis amount of services to or for the benefit of the Partnership; (b) the
distribution by the Partnership to a Partner or Interest Holder of more than a
de minimis amount of Property as consideration for an Interest in the
Partnership; (c) the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to Code
Section 708(b)(1)(B)); or (iv) any other event to the extent determined in good
faith by the Partnership Committee to be permitted and necessary to properly
reflect Gross Asset Values in accordance with the standards set forth in
Regulations Section 1.704-1(b)(2)(iv)(q); provided, however, that adjustments
pursuant to clauses (a) and (b) above shall be made only if the Partnership
Committee reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Partners and
Interest Holders in the Partnership;

 

(iii)          The Gross Asset Value of any Partnership asset distributed to any
Partner or Interest Holder shall be the gross fair market value of such asset on
the date of distribution; and

 

(iv)          The Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) (including any such adjustments pursuant to
Regulations Section 1.734-2(b)(1)), but only to the extent that such adjustments
are taken into account in determining Capital Accounts pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m) and Section 3.2(g) hereof; provided, however, that
Gross Asset Values shall not be adjusted pursuant to this Section 1.7(o)(iv) to
the extent the Partnership Committee determines that an adjustment pursuant to
Section 1.7(o)(ii) hereof is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
Section 1.7(o)(iv).

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Section 1.7(o)(i), 1.7(o)(ii), or 1.7(o)(iv) hereof, such Gross Asset Value
shall thereafter be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Profits and Losses.

 

(p)           “Indemnified Person” means any Partner, any Affiliate of a
Partner, or any director, officer, stockholder, employee, agent or
representative of a Partner or such Affiliate, but shall not include any
Representative or Officer.

 

(q)           “Interest” means an ownership interest in the Partnership
representing some or all of a Capital Contribution by a Partner pursuant to
Section 2 hereof, including any and all benefits to which the holder of such an
Interest may be entitled as provided in this Agreement, together with all
obligations of such Person to comply with the terms and provisions of this
Agreement.

 

(r)            “Interest Holder” means any Person who holds an Interest,
regardless of whether such Person has been admitted to the Partnership as a
Partner.  “Interest Holders” means all such Persons.

 

(s)            “IPO” shall have the meaning set forth in Section 13.9.

 

8

--------------------------------------------------------------------------------


 

(t)            “Limited Partner” means any Person (i) who is referred to as such
in the first paragraph of this Agreement or who has become a Limited Partner
pursuant to the terms of this Agreement, and (ii) who holds an Interest, in each
case, in its capacity as a Limited Partner.  “Limited Partners” means all such
Persons.

 

(u)           “Liquidator” shall have the meaning set forth in Section 12.2
hereof.

 

(v)           “Majority in Interest” shall be determined by reference to the
Partners’ Percentage Interests and, when referring to all Partners, shall mean
Partners whose combined Percentage Interests represent more than 50% of the
Percentage Interests then held by Partners as opposed to Interest Holders that
have not been admitted as Partners, and, when referring to Limited Partners
only, shall mean Limited Partners whose combined Percentage Interests represent
more than 50% of the Percentage Interests then held by Limited Partners (as
opposed to General Partners or Interest Holders that have not been admitted as
Limited Partners).

 

(w)          “Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1) and 1.704-2(c).

 

(x)           “Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

 

(y)           “Officer” means any person appointed as an officer of the
Partnership pursuant to Section 5.3(a) of this Agreement.

 

(z)           “OCI Credit Facility” means the senior secured credit facility
provided to OCI pursuant to the Credit Agreement, dated as of July 18, 2013 by
and among OCI, the guarantors party thereto, the financial institutions party
thereto as lenders, Bank of America, N.A., as administrative agent for the
lenders, and Bank of America Merrill Lynch, as sole lead arranger and sole book
manager, as the same may be amended, restated, replaced, refinanced or otherwise
modified from time to time.

 

(aa)         “Partner Nonrecourse Debt Minimum Gain” has the meaning set forth
in Regulations Section 1.704-2(i)(2).

 

(bb)         “Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

 

(cc)         “Partner Nonrecourse Deductions” has the meaning set forth in
Regulations Section 1.704-2(i)(2).

 

(dd)         “Partners” means the General Partners and all Limited Partners,
where no distinction is required by the context in which the term is used
herein.  “Partner” means any one of the Partners.

 

(ee)         “Partnership” means the partnership continued pursuant to this
Agreement and the reconstituted partnership continuing the business of this
Partnership in the event of a dissolution as provided in Section 12 hereof.

 

9

--------------------------------------------------------------------------------


 

(ff)          “Partnership Credit Facility” has the meaning set forth in Section
5.7(a) hereof.

 

(gg)         “Partnership Committee” shall mean that committee of Partners’
Representatives formed and continued pursuant to Section 5.2 hereof.

 

(hh)         “Partnership Minimum Gain” has the meaning set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d)(1).

 

(ii)           “Percentage Interest” means, with respect to any Partner, the
percentage interest in the Partnership as provided in Section 2 hereof.

 

(jj)           “Permitted Transfer” means any transfer, assignment, encumbrance,
pledge or other alienation of an Interest in the Partnership in accordance with
Section 10.2 hereof.

 

(kk)         “Person” means any individual, partnership, corporation, trust, or
other entity.

 

(ll)           “Profits” and “Losses” means, for each fiscal year or other
period, an amount equal to the Partnership’s taxable income or loss for such
year or period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss, or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

 

(i)            Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Profits or Losses pursuant
to this Section 1.7(ll) shall be added to such taxable income or loss;

 

(ii)           Any expenditures of the Partnership described in Code Section
705(a)(2)(B), or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Regulations Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profits or Losses pursuant to this Section 1.7(ll), shall be
subtracted from such taxable income or loss;

 

(iii)          In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to Section 1.7(o)(ii) or Section 1.7(o)(iv) hereof, the amount
of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;

 

(iv)          Gain or loss resulting from any disposition of Property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

 

(v)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be

 

10

--------------------------------------------------------------------------------


 

taken into account Depreciation for such fiscal year or other period, computed
in accordance with Section 1.7(m) hereof;

 

(vi)          To the extent an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner or Interest Holder’s interest, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits and Losses; and

 

(vii)         Notwithstanding any other provision of this Section 1.7(ll), any
items of Partnership income, gain, loss or deduction that are specially
allocated pursuant to Section 3.2 or Section 3.3 hereof shall not be taken into
account in computing Profits or Losses.  The amount of the items of Partnership
income, gain, loss or deduction available to be specially allocated pursuant to
the previous sentence or pursuant to such subsections shall be determined
pursuant to rules analogous to those set forth in this definition of Profits and
Losses.

 

(mm)      “Property” means all real and personal property acquired by the
Partnership and any improvements thereto, and shall include both tangible and
intangible property.

 

(nn)         “Regulations” means the Income Tax Regulations promulgated under
the Code, as such regulations may be amended from time to time (including
corresponding provisions of succeeding regulations).

 

(oo)         “Representative” means a representative to the Partnership
Committee appointed pursuant to Section 5.2(a) hereof and who has not ceased to
be a representative in accordance with such section.  “Representatives” means
all such Representatives.

 

(pp)         “Transfer” means, as a noun, any voluntary or involuntary transfer,
sale, pledge, hypothecation, or other disposition and, as a verb, voluntarily or
involuntarily to transfer, sell, pledge, hypothecate, or otherwise dispose of;
provided that, subject to the last sentence of Section 10.1, no Transfer or
issuance of any equity interest in any Person that directly or indirectly holds
Interests shall constitute a Transfer of such Interests for purposes of this
Agreement.

 

(qq)         “Ultimate Parent” means (i) in the case of OCI, OCI Chemical
Corporation and (ii) in the case of NRP TRONA, Natural Resource Partners L.P., a
Delaware limited partnership.

 

1.8          Title to Property.  All real and personal property owned by the
Partnership shall be owned by the Partnership as an entity and, insofar as
permitted by applicable law, no Partner shall have any ownership interest in
such property in its individual name or right, and each Partner’s interest in
the Partnership shall be personal property for all purposes.  Except as
otherwise provided in this Agreement, the Partnership shall hold all of its real
and personal property in the name of the Partnership and not in the name of any
Partner.

 

11

--------------------------------------------------------------------------------


 

1.9          Payments of Individual Obligations.  The Partnership’s credit and
assets shall be used solely for the benefit of the Partnership, and no asset of
the Partnership shall be transferred or encumbered for or in payment of any
individual obligation of any Partner.

 

SECTION 2
PARTNER’S CAPITAL CONTRIBUTIONS

 

2.1          General Partners.  The names, addresses, and Percentage Interests
of the General Partners are as follows:

 

Name and Address

 

Percentage
Interest

 

OCI RESOURCES LP

Five Concourse Parkway

Suite 2500

Atlanta, Georgia  30328

Attention:  Chief Executive Officer

 

40.98

%

 

 

 

 

NRP TRONA LLC

c/o NRP (Operating) LLC

601 Jefferson

Suite 3600

Houston, Texas  77002

Attention:  Vice President and General Counsel

 

39.37

%

 

2.2          Limited Partner.  The names, addresses, and Percentage Interests of
the Limited Partners are as follows:

 

Name and Address

 

Percentage
Interest

 

OCI RESOURCES LP

Five Concourse Parkway

Suite 2500

Atlanta, Georgia  30328

Attention:   Chief Executive Officer

 

10.02

%

 

 

 

 

NRP TRONA LLC

c/o NRP (Operating) LLC

601 Jefferson

Suite 3600

Houston, Texas  77002

Attention:  Vice President and General Counsel

 

9.63

%

 

12

--------------------------------------------------------------------------------


 

2.3          Additional Capital Contributions.

 

(a)           In General.  The Partners hereby agree to contribute from time to
time in accordance with their Percentage Interests (or, as between OCI and NRP
TRONA only, in such other percentages as may from time to time be agreed upon by
them) such additional funds as may be required by the Partnership and called for
by the Partnership Committee.  Additional Capital Contributions required by this
Section 2.3(a) shall be made on two days’ notice from the Partnership
Committee.  Notwithstanding anything to the contrary in this Agreement, the
Partners hereby agree that if at any time the relative Percentage Interests of
the General Partners are not proportionate to their relative aggregate Capital
Contributions, and such disproportionality is not attributable to
disproportionate Capital Contributions agreed to by OCI and NRP TRONA pursuant
to the first sentence of this Section 2.3(a), the General Partners will make
such additional Capital Contributions and shall be entitled to receive such
distributions as are necessary to restore such proportionality.

 

(b)           Preemptive Rights.  Each of OCI and NRP TRONA shall have the
preemptive right, during a reasonable time and on reasonable conditions, both to
be fixed by the Partnership Committee in their absolute discretion, to subscribe
pro rata, in proportion to their Percentage Interests, for any additional
Interests in the Partnership.

 

2.4          Member’s Liability.  Except as otherwise provided by this
Agreement, no Limited Partner shall be liable for the debts, liabilities,
contracts or any other obligations of the Partnership.  Except as otherwise
provided by this Agreement, any pre-existing agreements among the Partners, or
applicable state law, a Limited Partner shall be liable only to make its Capital
Contributions and shall not be required to restore a deficit balance in its
Capital Account or to lend any funds to the Partnership or, after its Capital
Contributions have been paid, to make any additional contributions to the
Partnership.

 

SECTION 3
ALLOCATIONS

 

3.1          Profits and Losses.

 

(a)           After giving effect to the special allocations set forth in
Sections 3.2 and 3.3 hereof, Profits and Losses for any fiscal year shall be
allocated among the Partners and Interest Holders pro rata in accordance with
their respective Percentage Interests.

 

(b)           Losses allocated pursuant to Section 3.1(a) hereof shall not
exceed the maximum amount of Losses that can be so allocated without causing any
Partner or Interest Holder to have an Adjusted Capital Account Deficit at the
end of any fiscal year.  All Losses in excess of the limitation set forth in
this Section 3.1(b) shall be allocated among the General Partners pro rata in
accordance with their respective Percentage Interests.  Any Losses allocated
pursuant to the previous sentence of this Section 3.1(b) shall be reversed with
an allocation of Profits of an equal amount prior to any allocations pursuant to
Section 3.1(a).

 

3.2          Special Allocations.  The following special allocations shall be
made in the following order:

 

13

--------------------------------------------------------------------------------


 

(a)           Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding any other provision of this
Section 3, if there is a net decrease in Partnership Minimum Gain during any
fiscal year, each Partner and Interest Holder shall be specially allocated items
of Partnership income and gain for such fiscal year (and, if necessary,
subsequent fiscal years) in an amount equal to such Partner’s and Interest
Holder’s share of the net decrease in Partnership Minimum Gain, determined in
accordance with Regulations Section 1.704-2(g).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner and Interest Holder pursuant thereto.  The items
to be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2).  This Section 3.2(a) is intended to
comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

(b)           Partner Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Section 3, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain
attributable to a Partner Nonrecourse Debt during any fiscal year, each Partner
and Interest Holder who has a share of the Partner Nonrecourse Debt Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such fiscal year (and, if necessary, subsequent
fiscal years) in an amount equal to such Partner’s and Interest Holder’s share
of the net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
such Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4).  Allocations pursuant to the previous sentence shall be
made in proportion to the respective amounts required to be allocated to each
Partner and Interest Holder pursuant thereto.  The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2).  This Section 3.2(b) is intended to comply with the minimum gain
chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

(c)           Qualified Income Offset.  In the event any Partner or Interest
Holder unexpectedly receives any adjustments, allocations, or distributions
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Partnership income
and gain shall be specially allocated to each such Interest Holder in an amount
and manner sufficient to eliminate, to the extent required by the Regulations,
the Adjusted Capital Account Deficit of such Interest Holder as quickly as
possible; provided that an allocation pursuant to this Section 3.2(c) shall be
made only if and to the extent that such Interest Holder would have an Adjusted
Capital Account Deficit after all other allocations provided for in this Section
3 have been tentatively made as if this Section 3.2(c) were not in the
Agreement. This Section 3.2(c) is intended to comply with the qualified income
offset requirement in Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

(d)           Gross Income Allocation.  In the event any Partner or Interest
Holder has an Adjusted Capital Account Deficit at the end of any fiscal year
which is in excess of the sum of (i) the amount such Interest Holder is
obligated to restore pursuant to any provision of this Agreement, and (ii) the
amount such Interest Holder is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5),
each such Interest Holder shall be specially allocated items of Partnership
income and gain in the

 

14

--------------------------------------------------------------------------------


 

amount of such excess as quickly as possible, provided that an allocation
pursuant to this Section 3.2(d) shall be made only if and to the extent that
such Interest Holder would have a deficit Capital Account in excess of such sum
after all other allocations provided for in this Section 3 have been made as if
Section 3.2(c) hereof and this Section 3.2(d) were not in the Agreement.

 

(e)           Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal
year or other period shall be specially allocated among the Partners and
Interest Holders pro rata in accordance with their respective Percentage
Interests.

 

(f)            Partner Nonrecourse Deductions.  Any Partner Nonrecourse
Deductions for any fiscal year or other period shall be specially allocated to
the Partner or Interest Holder who bears the economic risk of loss with respect
to the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are
attributable in accordance with Regulations Section 1.704-2(i)(1).

 

(g)           Section 754 Adjustments.  To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b)
(including any such adjustments pursuant to Regulations Section 1.734-2(b)(1))
is required, pursuant to Regulations Sections 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be specially allocated to the Partners and
Interest Holders in a manner consistent with the manner in which their Capital
Accounts are required to be adjusted pursuant to such Section of the
Regulations.

 

3.3          Curative Allocations.

 

The allocations set forth in Sections 3.1(b) and 3.2 hereof (collectively, the
“Regulatory Allocations”) are intended to comply with the requirements of the
Regulations.  It is the intent of the parties hereto that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Partnership
income, gain, loss, or deduction pursuant to this Section 3.3.  Therefore,
notwithstanding any other provision of Section 3 (other than the Regulatory
Allocations), the Partnership Committee shall make such offsetting special
allocations of Partnership income, gain, loss, or deduction in whatever manner
it determines appropriate so that, after such offsetting allocations are made,
each Partner’s or Interest Holder’s Capital Account balance is, to the extent
possible, equal to the Capital Account such Person would have had if the
Regulatory Allocations were not terms of this Agreement and all Partnership
items were allocated pursuant to Section 3.1(a).  In exercising its discretion
under this Section 3.3, the Partnership Committee shall take into account future
Regulatory Allocations that, although not yet made, are likely to offset other
Regulatory Allocations previously made.

 

3.4          Other Allocation Rules.

 

(a)           For purposes of determining the Profits, Losses, or any other
items allocable to any period, Profits, Losses, and any such other items shall
be determined on a daily,

 

15

--------------------------------------------------------------------------------


 

monthly’ or other basis, as determined by the Partnership Committee using any
permissible method under Code Section 706 and the Regulations thereunder.

 

(b)           Except as otherwise provided in this Agreement, all items of
Partnership income, gain, loss, deduction, and any other allocations not
otherwise provided for shall be divided among the Partners and Interest Holders
in the same proportions as they share Profits or Losses, as the case may be, for
the year.

 

(c)           The Partners are aware of the income tax consequences of the
allocations made by this Section 3 and hereby agree to be bound by the
provisions of this Section 3 in reporting their shares of Partnership income and
loss for income tax purposes.

 

(d)           Solely for purposes of determining a Partner’s or Interest
Holder’s proportionate share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), if any,
such excess nonrecourse liability shall be allocated to the Partners or Interest
Holders as follows:

 

(i)            First, such excess nonrecourse liabilities shall be allocated to
the Partners and Interest Holders up to the amount of built-in gain allocable to
such Person on Code Section 704(c) property (as defined in Regulations
Section 1.704-3(a)(3)(i)) or property for which reverse Code Section 704(c)
allocations are applicable (as described in Regulations
Section 1.704-3(a)(6)(i)) where such property is subject to the nonrecourse
liability, to the extent such gain exceeds the gain described in Regulations
Section 1.752-3(a)(2).

 

(ii)           Second, the balance of such excess nonrecourse liabilities, if
any, shall be allocated to the Partners and Interest Holders in accordance with
their Percentage Interests.

 

(e)           To the extent permitted by Regulations Sections 1.704-2(h) and
1.704-2(i)(6), the Partnership Committee shall endeavor to treat distributions
of Available Cash as having been made from the proceeds of a Nonrecourse
Liability or a Partner Nonrecourse Debt only to the extent that such
distributions would cause or increase an Adjusted Capital Account Deficit for
any Interest Holder.

 

3.5          Tax Allocations: Code Section 704(c).

 

In accordance with Code Section 704(c) and the Regulations thereunder, income,
gain, loss, and deduction with respect to any property contributed to the
capital of the Partnership shall, solely for tax purposes, be determined and
allocated among the Partners and Interest Holders under the rules prescribed by
Regulations Section 1.704-3(d)(2) so as to take account of any variation between
the adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Gross Asset Value (computed in accordance with Section
1.7(o)(i) hereof).

 

In the event the Gross Asset Value of any Partnership asset is adjusted pursuant
to Section 1.7(o)(ii) hereof, subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset

 

16

--------------------------------------------------------------------------------


 

for federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and under the rules prescribed by Regulations Section
1.704-3(d)(2).

 

Any elections or other decisions relating to such allocations shall be made by
the Partnership Committee in any manner that reasonably reflects the purpose and
intention of this Agreement.  Allocations pursuant to this Section 3.5 are
solely for purposes of federal, state, and local taxes and shall not affect, or
in any way be taken into account in computing, any Person’s Capital Account or
share of Profits, Losses, other items, or distributions pursuant to any
provision of this Agreement.

 

SECTION 4
DISTRIBUTIONS

 

4.1          Quarterly Distributions.  Except as otherwise provided in Section
12 hereof, Available Cash, if any, shall be distributed quarterly in the
following order and priority:

 

(a)           First, to the Partners, in proportion to the total amount
distributable to each such Partner pursuant to this Section 4.1(a), until each
such Partner receives an amount equal to the excess, if any, of (i) the
cumulative additional Capital Contributions made by such Partner pursuant to
Section 2.3(a) hereof from the date hereof to the end of the quarter preceding
the quarter during which such distribution is made, over (ii) the sum of all
prior distributions to such Partner pursuant to this Section 4.1(a) during that
same period; and

 

(b)           The balance, if any, to the Partners pro rata in accordance with
their respective Percentage Interests.

 

4.2          Amounts Withheld.  All amounts withheld during any fiscal year
pursuant to the Code or any provision of any state or local tax law with respect
to any payment, distribution or allocation to the Partnership, the Partners or
the Interest Holders shall be treated for all purposes under this Agreement as
amounts distributed pursuant to this Section 4 to the Partners and the Interest
Holders with respect to which such amounts are withheld, and shall reduce
amounts otherwise distributable to each such Partner during such period,
provided that, if the amounts required to be withheld with respect to each
Partner or Interest Holder during such period exceed the amounts otherwise
distributable to such Partner or Interest Holder during such period, such
Partner or Interest Holder shall contribute to the Partnership an amount equal
to such excess upon demand by OCI.  The Partnership Committee is authorized to
withhold from distributions, or with respect to allocations, to the Partners and
Interest Holders and to pay over to any federal, state, or local government any
amounts required to be so withheld pursuant to the Code or any provisions of any
other federal, state, or local law, and may allocate any such amounts among the
Partners and Interest Holders in any manner that is in accordance with
applicable law.

 

SECTION 5
MANAGEMENT

 

5.1          General Authority of General Partners and Partnership Committee. 
The General Partners shall have such rights, powers and authority, and only such
rights, powers and authority, in the management of the Property and the business
of the Partnership as shall be

 

17

--------------------------------------------------------------------------------


 

necessary to enable them to take such acts as are required to be taken by them
in accordance with this Agreement and applicable law.  Except as otherwise
provided in this Agreement (including, without limitation, in this Section 5) or
as otherwise required by applicable law, the property and business of the
Partnership shall be managed by the Partnership Committee, which has, to the
extent permitted by applicable law, all requisite right, power and authority to,
and may, without the consent of Partners, exercise all such powers and do all
such lawful acts and things as are not directed or required by this Agreement or
the Act to be exercised or done or consented to by the Partners, including but
not limited to, the right, power and authority to cause the Partnership to:

 

(a)           Acquire by purchase, lease, or otherwise any real or personal
property which may be necessary, convenient, or incidental to the accomplishment
of the purposes of the Partnership;

 

(b)           Operate, maintain, finance, improve, construct, own, grant options
with respect to, sell, convey, assign, mortgage, and lease any real estate and
any personal property necessary, convenient, or incidental to the accomplishment
of the purposes of the Partnership;

 

(c)           Execute any and all agreements, contracts, documents,
certifications, and instruments necessary or appropriate in connection with the
management, maintenance, and operation of Partnership property, or in connection
with managing the affairs of the Partnership, including executing amendments to
this Agreement and the Certificate in accordance with the terms of this
Agreement;

 

(d)           Borrow money and issue evidences of indebtedness necessary,
convenient, or incidental to the accomplishment of the purposes of the
Partnership, and secure the same by mortgage, pledge, or other lien on any
Partnership property;

 

(e)           Execute, in furtherance of any or all of the purposes of the
Partnership, any deed, lease, mortgage, deed of trust, mortgage note, promissory
note, bill of sale, contract, or other instrument purporting to convey or
encumber any or all of the Partnership property;

 

(f)            Prepay in whole or in part, refinance, recast, increase, modify,
or extend any liabilities affecting the Property and in connection therewith
execute any extensions or renewals of encumbrances on any or all of the
Property;

 

(g)           Care for and distribute funds to the Partners and Interest Holders
by way of cash, income, return of capital, or otherwise, all in accordance with
the provisions of this Agreement, and perform all matters in furtherance of the
objectives of the Partnership or this Agreement;

 

(h)           Contract on behalf of the Partnership for the employment and
services of employees and/or independent contractors, such as lawyers and
accountants, and delegate to such Persons the duty to manage or supervise any of
the assets or operations of the Partnership;

 

18

--------------------------------------------------------------------------------


 

(i)            Engage in any kind of activity and perform and carry out
contracts of any kind (including contracts of insurance covering risks to
Partnership Property and General Partner liability) necessary or incidental to,
or in connection with, the accomplishment of the purposes of the Partnership, as
may be lawfully carried on or performed by a partnership under the laws of each
state in which the Partnership is then formed or qualified;

 

(j)            Make any and all elections for federal, state, and local tax
purposes including, but not limited to, any election, if permitted by applicable
law: (i) to adjust the basis of Partnership property pursuant to Code Sections
754, 734(b) and 743(b), or comparable provisions of state or local law, in
connection with transfers of Partnership Interests and Partnership
distributions; (ii) with the consent of the Partner or Interest Holder affected
thereby, to extend the statute of limitations for assessment of tax deficiencies
against such Partners and Interest Holders with respect to adjustments to the
Partnership’s federal, state, or local tax returns; and (iii) in accordance with
Section 8.5 hereof, to represent the Partnership, the Partners and the Interest
Holders before taxing authorities or courts of competent jurisdiction in tax
matters affecting the Partnership, the Partners, and the Interest Holders in
their capacities as Partners or Interest Holders, and to file any tax returns
and execute any agreements or other documents relating to or affecting such tax
matters, including, to the extent provided in Code Sections 6221 through 6231,
agreements or other documents that bind the Partners and Interest Holders with
respect to such tax matters or otherwise affect the rights of the Partnership,
Partners, and Interest Holders;

 

(k)           Take, or refrain from taking, all actions, not expressly
proscribed or limited by this Agreement, as may be necessary or appropriate to
accomplish the purposes of the Partnership; and

 

(l)            Institute, prosecute, defend, settle, compromise, and dismiss
lawsuits or other judicial or administrative proceedings brought on or in behalf
of, or against, the Partnership and to engage counsel or others in connection
therewith.

 

5.2          Partnership Committee.

 

(a)           Representatives.  The Partnership Committee shall consist of seven
Representatives, four of whom shall be appointed by OCI and three of whom shall
be appointed by NRP TRONA, unless NRP TRONA shall elect to appoint a lesser
number of Representatives.  Each Partner shall appoint its Representatives and
shall fill vacancies as they occur within 15 days.  Representatives shall serve
for indefinite terms at the pleasure of the appointing Partner.

 

(b)           Meetings of the Partnership Committee.

 

(i)            The Partnership Committee may hold its meetings, both regular and
special, either within or without the State of Delaware, and either in person or
by telephone.

 

(ii)           An annual meeting of the Partnership Committee shall be held at
such time and place during the month of February as shall be determined by the
Representatives.  The Partnership Committee shall hold one meeting in the third
quarter of each calendar year and one meeting in the fourth quarter of each
calendar year and may hold such

 

19

--------------------------------------------------------------------------------


 

additional regular meetings as a majority of the Representatives shall determine
to be necessary.  The Secretary shall cause written notice of the place, date
and hour of each regular meeting of the Partnership Committee, along with a list
of the agenda items for such Partnership Committee meeting, to be given to each
Representative not less than two days before the date of such meeting if such
notice is given personally or by telegram, or not less than five days before the
date of such meeting if such notice is given by mail.  Notice of any such
meeting need not be given to any Representative who attends such meeting without
protesting the lack of notice to him, prior to or at the commencement of such
meeting, or to any Representative who submits a signed waiver of notice, whether
before or after such meeting.  No notice need be given of any adjourned meeting,
unless the time and place of the adjourned meeting are not announced at the time
of adjournment, in which case notice conforming to the requirements of this
Section shall be given to each Representative.

 

(iii)          Special meetings of the Partnership Committee may be called by
the president on two days’ notice to each Representative, if such notice is
given personally or by telegram, on five days’ notice if such notice is given by
mail, or without notice if such notice requirement is expressly waived by all of
the Representatives.  Special meetings shall be called by the president or
secretary in like manner and on like notice on the written request of two
Representatives.

 

(iv)          At each meeting of the Partnership Committee, each Representative
of each Partner shall be authorized to vote on his own behalf and on behalf of
each and every other Representative of such Partner that is not present at such
meeting.  The presence of a Representative (in person or through a voting
Representative) of a majority in number of the Partners shall be necessary and
sufficient to constitute a quorum for the transaction of business; provided that
at least one of such Representatives must be a Representative appointed by OCI,
and the act of a majority of the Representatives, whether present at such
meeting or represented by another Representative voting on his behalf, at which
there is a quorum shall be the act of the Partnership Committee, except as may
be otherwise specifically provided by this Agreement or the Act.  If a quorum
shall not be present at any meeting of Representatives, the Representatives
present thereat may adjourn the meeting from time to time, without notice other
than announcement at the meeting, until a quorum shall be present.

 

(v)           Each Partner hereby agrees that it shall be bound by the act or
vote of any of its Representatives, whether acting on his own behalf or on
behalf of other Representatives in accordance with Section 5.2(b)(iv) hereof,
and without regard to any requirement or procedure of such Partner for
authorization or ratification of the act or vote of such Representative,
including, without limitation, any financial limitations or restrictions placed
by such Partner on the acts or votes of any Representative.

 

(c)           Action Without Meeting.  Any action required or permitted to be
taken at any meeting of the Partnership Committee or any committee thereof may
be taken without a meeting if all the Representatives or members of such
committee, as the case may be, consent thereto in writing or by electronic
transmission, and the writings or electronic transmissions are filed with the
minutes of proceedings of the Partnership Committee or committee.

 

20

--------------------------------------------------------------------------------


 

(d)           Subcommittees of Representatives.

 

(i)            The Partnership Committee may, by resolution passed by a majority
of all of the Representatives, designate one or more subcommittees, each
subcommittee to consist of two or more of the Representatives, which, to the
extent provided in said resolution, shall have and may exercise the powers of
the Partnership Committee in the management of the business and affairs of the
Partnership.  Such subcommittee or subcommittees shall have such name or names
as may be determined from time to time by resolution adopted by the Partnership
Committee.  NRP TRONA shall be entitled to nominate Representatives on any
subcommittee appointed by the Partnership Committee, but the majority of
Representatives on all such subcommittees shall be Representatives appointed by
OCI.

 

(ii)           Each subcommittee shall keep regular minutes of its proceedings
and report the same to the Partnership Committee when required.

 

(e)           Compensation of Representatives.  Representatives, as such, shall
not receive any stated salary for their services, provided that nothing herein
contained shall be construed to preclude any Representative from serving the
Partnership in any other capacity and receiving compensation therefor.

 

(f)            General Standards of Conduct for Representatives.

 

(i)            A member of the Partnership Committee shall discharge his duties
as a Representative, including his duties as a member of a subcommittee:

 

(A)          In a manner he believes in good faith to be in the best interests
of the Partnership; and

 

(B)          With the care an ordinarily prudent person in a like position would
exercise under similar circumstances.

 

(ii)           In discharging his duties, a Representative is entitled to rely
on information, opinions, reports, or statements, including financial statements
and other financial data, if prepared or presented by:

 

(A)          One or more Officers or employees of the Partnership whom the
Representative reasonably believes to be reliable and competent in the matters
presented;

 

(B)          Legal counsel, public accountants, investment bankers, or other
persons as to matters the Representative reasonably believes are within the
person’s professional or expert competence; or

 

(C)          A subcommittee of the Partnership Committee of which he is not a
member if the Representative reasonably believes the subcommittee merits
confidence.

 

21

--------------------------------------------------------------------------------


 

(iii)          Notwithstanding subsection (ii) above, a Representative is not
entitled to rely if he has knowledge concerning the matter in question that
makes reliance otherwise permitted by subsection (ii) above unwarranted.

 

5.3          Officers.

 

(a)           Appointment.

 

(i)            The officers of the Partnership shall be chosen by the
Partnership Committee and shall be a president, a secretary and a treasurer. 
Two or more offices may be held by the same person, except that where the
offices of president and secretary are held by the same person, such person
shall not hold any other office.

 

(ii)           The Partnership Committee at each annual meeting shall choose a
president from its members, and shall choose a secretary and a treasurer,
neither of whom need be a Representative on the Partnership Committee.

 

(iii)          The Partnership Committee may appoint such other officers and
agents as it shall deem necessary or desirable, who shall hold their offices for
such terms and shall exercise such powers and perform such duties as shall be
determined from time to time by the Partnership Committee.

 

(iv)          The officers of the Partnership shall hold office until their
successors are chosen and qualify in their stead.  Any officer elected or
appointed by the Partnership Committee may be removed at any time by the
affirmative vote of a majority of all of the Representatives, or by any
subcommittee or superior officer upon whom such power of removal may be
conferred by the affirmative vote of a majority of all of the Representatives. 
If the office of any officer shall become vacant for any reason, the vacancy
shall be filled by the Partnership Committee.

 

(b)           The President.

 

(i)            The president shall be the chief executive officer of the
Partnership.  He shall preside at all meetings of the Partners and Partnership
Committee, shall be ex officio a member of all standing subcommittees, shall
have general and active management of the business of the Partnership, and shall
see that all orders and resolutions of the Partnership Committee are carried
into effect.

 

(ii)           The president shall execute deeds, notes, bonds, mortgages and
contracts, and other instruments, except where required or permitted by law to
be otherwise signed and executed and except where the signing and execution
thereof shall be expressly delegated by the Partnership Committee to some other
officer or agent of the Partnership.

 

(c)           The Secretary.  The secretary shall attend all meetings of the
Partnership Committee and all meetings of the Partners and record all votes and
the minutes of all proceedings in a book to be kept for that purpose and shall
perform like duties for the standing subcommittees when required.  He shall
give, or cause to be given, notice of all meetings of the Partners and special
meetings of the Partnership Committee, and shall perform

 

22

--------------------------------------------------------------------------------


 

such other duties as may be prescribed by the Partnership Committee or
president, under whose supervision he shall be.

 

(d)           The Treasurer.

 

(i)            The treasurer shall have the custody of the Partnership funds and
securities and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Partnership and shall deposit all moneys
and other valuable effects in the name and to the credit of the Partnership in
such depositaries as may be designated by the Partnership Committee.

 

(ii)           The treasurer shall disburse the funds of the Partnership as may
be ordered by the Partnership Committee, taking proper vouchers for such
disbursements, and shall render to the president and Representatives, at the
regular meetings of the Partnership Committee, or whenever they may require it,
an account of all his transactions as treasurer and of the financial condition
of the Partnership.

 

(iii)          If required by the Partnership Committee, the treasurer shall
give the Partnership a bond (which shall be renewed every six years) in such sum
and with such surety or sureties as shall be satisfactory to the Partnership
Committee for the faithful performance of the duties of his office and for the
restoration of the Partnership in case of his death, resignation, retirement or
removal from office, of all books, papers, vouchers, money and other property of
whatever kind in his possession or under his control belonging to the
Partnership.

 

(e)           General Standards of Conduct for Officers.

 

(i)            An Officer with discretionary authority shall discharge his
duties as such:

 

(A)          In a manner he believes in good faith to be in the best interests
of the Partnership; and

 

(B)          With the care an ordinary prudent person in a like position would
exercise under similar circumstances.

 

(ii)           In discharging his duties, an Officer is entitled to rely on
information, opinions, reports, or statements, including financial statements
and other financial data, if prepared or presented by:

 

(A)          One or more Officers or employees of the Partnership whom the
Officer reasonably believes to be reliable and competent in the matters
presented; or

 

(B)          Legal counsel, public accountants, investment bankers, or other
persons as to matters the Officer reasonably believes are within the person’s
professional or expert competence.

 

23

--------------------------------------------------------------------------------


 

(iii)          Notwithstanding subsection (ii) above, an Officer is not entitled
to rely if he has knowledge concerning the matter in question that makes
reliance otherwise permitted by subsection (ii) above unwarranted.

 

5.4          Right to Rely on Books of Account.  Each officer, Representative,
or member of any subcommittee designed by the Partnership Committee shall, in
the performance of his duties, be fully protected in relying in good faith upon
the books of account or reports made to the Partnership by any of its officials
or by an independent certified public accountant or by an appraiser selected
with reasonable care by the Partnership Committee or by any such subcommittee or
in relying in good faith upon other records of the Partnership.

 

5.5          Indemnification of Representatives and Officers.

 

(a)           To the fullest extent permitted by applicable law, each
Representative, Officer and Indemnified Person (and their respective heirs,
executors and administrators) shall be indemnified by the Partnership (and any
receiver, liquidator or trustee of, or successor to, the Partnership) from and
against any and all liabilities, obligations, losses, damages, penalties, costs
or expenses (including, without limitation, all costs and expenses of defense,
appeal or settlement reasonably incurred by or imposed upon him) in connection
with or arising out of any action, suit or proceeding in which he may be
involved and which relates in any way to the Partnership or its business and
assets, or to which he may be made a party by reason of his being or having been
a Representative or Officer of the Partnership or, at its request, a partner or
officer of any partnership or corporation of which it is a partner, stockholder
or creditor and for which he is not entitled to be indemnified (whether or not
he continues to be a Representative, Officer or Indemnified Person at the time
of imposing or incurring such expenses); provided, however, that no
indemnification shall be provided hereunder in respect of matters as to which he
shall be finally adjudged in such action, suit or proceeding to be liable for
breach of any duty expressly imposed by this Agreement; intentional misconduct;
a knowing violation of law; or any transaction from which such Representative,
Officer or Indemnified Person derived an improper personal benefit.  With
respect to any criminal action or proceeding, no indemnification shall be
provided hereunder if such Representative, Officer or Indemnified Person had
reasonable cause to believe that his or her conduct was unlawful.  In the event
of a settlement of any such action, suit or proceeding, indemnification shall be
provided only in connection with such matters covered by the settlement as to
which the Partnership is advised by counsel that the person to be indemnified
did not commit a breach of duty; intentional misconduct; a knowing violation of
law; derive an improper personal benefit from a transaction; or have reasonable
cause to believe that his or her conduct was unlawful.  Notwithstanding the
foregoing, no indemnification shall be provided hereunder in respect of any
claim by the Partnership or any Partner against a Representative, Officer or
Indemnified Person other than a claim for costs and expenses of defense, appeal
and settlement reasonably incurred by or imposed on him and otherwise
indemnifiable hereunder.  The foregoing right of indemnification shall not be
exclusive of other rights to which he may be entitled.

 

(b)           The Partnership shall pay expenses as they are incurred by any
Indemnified Person, Representative or Officer in connection with any action,
claim, or proceeding that the Indemnified Person, Representative or Officer
asserts in good faith to be subject to the indemnification obligations set forth
herein, upon receipt of an undertaking from

 

24

--------------------------------------------------------------------------------


 

such Indemnified Person, Representative or Officer to repay all amounts so paid
by the Partnership to the extent that it is finally determined that the
Indemnified Person, Representative or Officer is not entitled to be indemnified
therefor under the terms hereof.

 

(c)           If a claim for indemnification or payment of expenses hereunder is
not paid in full within ten days after a written claim therefor has been
received by the Partnership, the claimant may file suit to recover the unpaid
amount of such claim and, if successful in whole or in part, shall be entitled
to be paid the expense of prosecuting such claim.  In any such action the
Partnership shall have the burden of proving that the claimant was not entitled
to the requested indemnification or payment of expenses under applicable law.

 

5.6          Day-to-Day Management: Staffing.

 

(a)           Executive Staffing and Technological Guidance.  The Partners agree
that OCI shall have the responsibility for the management and staffing of the
Partnership and the furnishing to it of technological guidance.  OCI agrees to
furnish the following normal and essential business services to the Partnership
with OCI’s own personnel; provided, however, that OCI’s obligation under this
Section 5.6 may be performed by OCI Enterprises Inc. or any of its Affiliates:

 

(i)            All management, supervision and administration above the level of
Resident Plant Manager;

 

(ii)           General engineering, research and development, and technological
guidance, except work performed directly related to specific projects or studies
(which work is subject to Section 5.8(b) hereof);

 

(iii)          Accounting, payroll, credit and tax and information services,
including, without limitation, Partnership accounting, cost accounting, payroll
preparation and filing, cash receipts and disbursements handling including
paying and filing of vendor’s invoices, and tax return preparation and filing
(all such services to be based upon reports from plant personnel pertaining to
production, material receipts and shipments, inventories, employee’s time and
job distribution and similar information customarily furnished by operating
plant personnel);

 

(iv)          Public relations and advertising services;

 

(v)           Employee training and employee relations, including, without
limitation, negotiation and administration of labor contracts and employee
benefit plans;

 

(vi)          Transportation services, including, without limitation,
negotiation of favorable freight rates and general supervision of freight claim
processing and other traffic matters;

 

(vii)         Routine legal services (not including problems involving actual or
threatened litigation, patent exploration and filing or other extraordinary
legal services);

 

25

--------------------------------------------------------------------------------


 

(viii)        Environmental control services, including compliance with all
applicable environmental laws and regulations;

 

(ix)          Treasury and internal audit services and administration of an
overall insurance program for protection of Partnership assets; and

 

(x)           Purchasing services, including, without limitation, negotiation
for major purchases and administration of purchasing routines including review
of all appropriation requests and acquisition of electrical energy and necessary
plant fuels.

 

(b)           Plant and Mine Staffing.  The mining, refining, processing,
storage and shipping operations conducted at the Big Island Plant and all other
operations incidental thereto conducted upon and in the vicinity of the Big
Island Plant shall be performed by plant and mine forces on the payroll of the
Partnership.  Such forces shall be headquartered at said plant under the
supervision of the Resident Plant Manager.

 

(c)           Other Staffing.  The Partnership shall have authority to contract
for and bear the cost of such specialized and extraordinary outside services
relating to its operations and activities as shall be authorized by the
Partnership Committee.

 

(d)           Compensation.   Subject to and in accordance with the terms and
provisions of this Agreement and such reasonable allocation and other procedures
as may be agreed upon by OCI (and/or its Affiliates) and the Partnership from
time to time, the Partnership hereby agrees to reimburse OCI (and/or its
Affiliates) for all direct and indirect costs and expenses incurred by OCI
(and/or its Affiliates) in connection with the provision of the services
described in Section 5.6(a) hereof, including the following:

 

(i)            any payments or expenses incurred for insurance coverage,
including allocable portions of premiums, and negotiated instruments (including
surety bonds and performance bonds) provided by underwriters with respect to the
assets or business of the Partnership;

 

(ii)           an allocated portion of salaries and related benefits (including
401(k), pension, bonuses and health insurance benefits) and expenses of
personnel employed by OCI (and/or its Affiliates) who render services to the
Partnership, plus general and administrative expenses associated with such
personnel;

 

(iii)          any taxes or other direct operating expenses paid by OCI (and/or
its Affiliates) for the benefit of the Partnership (including any state income,
franchise or similar tax paid by OCI (and/or its Affiliates) resulting from the
inclusion of the Partnership in a combined or consolidated state income,
franchise or similar tax report with OCI (and/or its Affiliates) as required by
applicable law as opposed to the flow through of income attributable to the
ownership interest of OCI (and/or its Affiliates) in the Partnership), provided,
however, that the amount of any such reimbursement shall be limited to the tax
that the Partnership would have paid had it not been included in a combined or
consolidated group with OCI (and/or its Affiliates);

 

26

--------------------------------------------------------------------------------


 

it being agreed, however, that to the extent any reimbursable costs or expenses
incurred by OCI (and/or its Affiliates) consist of an allocated portion of costs
and expenses incurred by OCI (and/or its Affiliates) for the benefit of both the
Partnership and OCI (and/or its Affiliates), such allocation shall be made on a
reasonable cost reimbursement basis as determined by OCI (and/or its
Affiliates).

 

5.7          Loans.

 

(a)           In the event the Partnership shall desire to borrow money for the
construction of additional capital improvements or the acquisition of additional
capital assets, OCI and NRP TRONA shall have a preemptive right, during a
reasonable time and on reasonable conditions, both to be fixed by the
Partnership Committee in its absolute discretion, to loan its pro rata share in
proportion to its Percentage Interests, of any such money loaned to the
Partnership; it being understood that no preemption right shall apply in
connection with the Credit Agreement, dated as of July 18, 2013 by and among the
Partnership, the guarantors party thereto, the financial institutions party
thereto as lenders, Bank of America, N.A., as administrative agent for the
lenders, swing line lender and l/c issuer, and Bank of America Merrill Lynch, as
sole lead arranger and sole book manager, as the same may be amended, restated,
replaced, refinanced or otherwise modified from time to time (the “Partnership
Credit Facility”) and/or any borrowings, loans and/or financings thereunder.

 

(b)           All repayments by the Partnership on promissory notes issued by
the Partnership to cover advances from NRP TRONA and OCI shall be made in
proportion to the then outstanding balances of said notes.

 

5.8          Operating Restrictions.

 

(a)           Operating Programs and Budgets.  The operations of the Partnership
shall be conducted, expenses shall be incurred, and assets shall be acquired
pursuant to “Budgets” and “Programs” prepared by OCI and provided to the
Partners in accordance with this Section 5.8(a).  Except as provided in Sections
5.8(a)(iii) and 5.8(a)(iv) hereof, the approval of the Partnership Committee
shall be required prior to any action that is materially inconsistent with any
current Budget or Program.

 

(i)            In accordance with Section 8.4 hereof and Exhibit A hereto, OCI
will prepare and provide to the Partners an annual budget and a three-year plan
setting forth such assumptions and forecasts as are required to review the
status of the business and determine future capital requirements (such annual
plan and three-year plan herein referred to together as the “Budget”).  OCI
shall prepare and provide to the Partners “Programs” for all planned capital
expenditures whether or not such capital expenditures were specifically
described in the Budget.  Such “Programs” shall be presented with description,
justification, and spending plans in the form customarily used by OCI
Enterprises Inc.

 

(ii)           Within 45 days after a proposed Budget or Program is provided to
the Partners, each Partner shall provide to the Partnership Committee:

 

(A)          Notice that such Partner endorses the proposed Budget or Program;
or

 

27

--------------------------------------------------------------------------------


 

(B)          Proposed modifications to the proposed Budget or Program.

 

If any Partner provides proposed modifications to a proposed Budget or Program
in accordance with this Section 5.8(a)(ii), OCI shall give serious consideration
to such proposals and make such changes in the proposed Budget or Program as it
deems appropriate within its discretion.

 

(iii)          Programs for capital expenditures will be approved by the
Partnership Committee.  Authority for approval by the Partnership Committee is
delegated as follows:

 

(A)          Programs for which the anticipated total spending will equal or
exceed One Million Dollars require specific approval of the Partnership
Committee.

 

(B)          Programs estimated to cost in excess of the Approval Amount and
less than $1,000,000 and included in the Budget shall be recommended by the
Partnership’s officers and provided to NRP TRONA (and with respect to which NRP
TRONA may propose modifications in the manner provided in Section 5.8(a)(ii)
hereof), and approved by OCI.

 

(C)          Programs estimated to cost less than the Approval Amount and
included in the Budget are to be approved by OCI with information copy of
approval to be provided to NRP TRONA.

 

(D)          Programs not included in the Budget and estimated to cost in excess
of the Approval Amount require specific approval of the Partnership Committee.

 

For purposes of this Section 5.8(a)(iii), the “Approval Amount” shall be
$350,000 or such other amount as may be approved by the Capital Approval
Committee of OCI (or other committee responsible for authorizing capital
expenditures to be made by OCI).

 

(iv)          Notwithstanding anything to the contrary in this Agreement, the
Partnership Committee and the Resident Plant Manager shall have the right to
take actions that are materially inconsistent with any current Budget or
Programs if any of them, in their reasonable judgment, deems such action
necessary for the protection of life or health or the preservation of
Partnership assets and if, under the circumstances, in the good faith estimation
of any of them, there is insufficient time to allow the Partners to review such
action in accordance with Section 5.8(a)(ii) hereof and any delay would
materially increase the risk to life or health or the preservation of
Partnership assets.  Either the Partnership Committee or the Resident Plant
Manager shall notify the Partners of each such action contemporaneously
therewith or as soon as reasonably practical thereafter.  Such authority shall
lapse and terminate upon reduction of such risk to life or health or
preservation of assets.

 

(v)           The Partnership Committee and OCI shall promptly advise and inform
the Partners of any transaction, notice, event, or proposal directly relating to
the management and operation of the Partnership’s business which does or could
affect, either

 

28

--------------------------------------------------------------------------------


 

adversely or favorably, the Partnership’s business or cause a deviation from any
current Budget or Programs.

 

(b)           Transactions with Affiliates.  Other than the Transfer of OCI
Co.’s limited partnership interest in the Partnership to OCI, as specifically
set forth in Section 13.9, no contract or other transaction between the
Partnership and any Partner owning or controlling a majority of the Interests in
the Partnership or any Affiliate of such majority Partner shall be valid unless
ratified by unanimous vote of the Partnership Committee at a meeting of the
Partnership Committee or by written consent without a meeting.  Subject to the
foregoing, the Partnership shall have all rights provided under the Act to enter
into any and all contracts or other transactions with any other corporation,
partnership, firm or association in which any one or more of the Representatives
has any pecuniary or other interest.  However, any contracts or transactions
referred to in the preceding sentence must be ratified by unanimous vote of the
Partnership Committee at a meeting of the Partnership Committee or by written
consent without a meeting.

 

(c)           Utilization of Mined Sodium Minerals.  None of the sodium minerals
mined by the Partnership at and in the vicinity of the Big Island Plant shall be
sold or otherwise transferred by the Partnership prior to the refining or
processing thereof by the Partnership without the consent of NRP TRONA.

 

5.9          Vote of Limited Partners.  Notwithstanding anything to the contrary
in this Agreement, without the consent of the Limited Partner neither the
Partnership Committee nor any Representative or Partner shall have the authority
to, and each such Person covenants and agrees that it shall not:

 

(a)           Knowingly do any act in contravention of this Agreement;

 

(b)           Knowingly perform any act that would subject the Limited Partner
to liability as a general partner in any jurisdiction; or

 

(c)           Sell or otherwise dispose of all or substantially all of the
Property, except for a liquidating sale of Property in connection with the
dissolution of the Partnership.

 

5.10        Duties of General Partners and Their Affiliates.  Except as
expressly provided in this Agreement, no General Partner and no Affiliate or
employee of a General Partner shall have any duties to the Partnership or the
Partners.  To the extent any General Partner exercises any right, power and
authority to act under this Agreement, such General Partner shall act in a
manner it believes in good faith to be in the best interests of the Partnership
and shall take no action that constitutes negligence or willful or wanton
misconduct in connection therewith; provided, however, that a General Partner
may Transfer its Interest in the Partnership pursuant to Sections 10 and 11
hereof and OCI may effect the IPO without regard to the best interests of the
Partnership.  Except as set forth in Sections 5.2(f) and 5.3(e) hereof, no
Affiliate or employee of any General Partner shall have any duty to the
Partnership or to any Partner unless such Affiliate or employee participates in
the management of the business and assets of the Partnership, and the sole
duties to the Partnership and the Partners of any Affiliate or employee of a
General Partner (other than an Affiliate or employee who serves as a

 

29

--------------------------------------------------------------------------------


 

Representative or an Officer) who so participates in the management of the
business and assets of the Partnership shall be the same as the duties of each
General Partner stated in the immediately preceding sentence.

 

5.11        Reliance on Agreement.  To the extent that, at law or in equity, an
Indemnified Person, Representative, or Officer has duties (including fiduciary
duties) and liabilities relating thereto to the Partnership or to the Partners,
an Indemnified Person, Representative, or Officer acting under this Agreement or
in connection with the Partnership’s business or affairs shall not be liable to
the Partnership or to any Partner for its good faith reliance on the provisions
of this Agreement.  The provisions of this Agreement, to the extent that they
restrict the duties and liabilities of an Indemnified Person, Representative, or
Officer are agreed by the Partners to replace such other duties and liabilities
of such Indemnified Person, Representative, or Officer, otherwise existing at
law or in equity.

 

SECTION 6
ROLE OF LIMITED PARTNERS

 

6.1          Rights or Powers.  No Limited Partner shall have any right or power
to take part in the management or control of the Partnership or its business and
affairs or to act for or bind the Partnership in any way.

 

6.2          Voting and Other Rights.  The Limited Partners shall have the right
to vote on the matters explicitly set forth in this Agreement and to take such
other actions as are explicitly set forth in this Agreement, and the Limited
Partner shall not be deemed to have taken part in the management or control of
the Partnership or its business or affairs as a result of exercising any such
rights.

 

SECTION 7
REPRESENTATIONS AND WARRANTIES

 

7.1          In General.  As of the date hereof, each of the statements
contained herein shall be a true, accurate, and full disclosure of all facts
relevant to the matters contained therein, and such warranties and
representations shall survive the execution of this Agreement.

 

7.2          Representations and Warranties.  Each Partner hereby represents and
warrants that, as of the date hereof and as of the effective date of this
Agreement:

 

(a)           Due Organization; Authorization of Agreement.  Such Partner is a
limited partnership or limited liability company, as applicable, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has the necessary corporate, limited partnership or limited
liability company, as applicable, power and authority to own its property and
carry on its business as owned and carried on at the date hereof and as
contemplated hereby.  Such Partner is duly licensed or qualified to do business
and in good standing in each of the jurisdictions in which the failure to be so
licensed or qualified would have a material adverse effect on its financial
condition or its ability to perform its obligations hereunder.  Such Partner has
the necessary corporate, limited partnership or limited liability company, as
applicable, power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and the execution, delivery and performance of
this Agreement

 

30

--------------------------------------------------------------------------------


 

has been duly authorized by all necessary corporate, limited partnership or
limited liability company, as applicable, action.  This Agreement constitutes
the legal, valid and binding obligation of such Partner, subject to applicable
bankruptcy, insolvency or other laws affecting creditors’ rights generally and
to general equity principles.

 

(b)           No Conflict with Restrictions; No Default.  Neither the execution,
delivery and performance of this Agreement nor the consummation by such Partner
of the transactions contemplated hereby (i) will conflict with, violate or
result in a breach of any of the terms, conditions or provisions of any law,
regulation, order, writ, injunction, decree, determination or award of any
court, any governmental department, board, agency or instrumentality, domestic
or foreign, or any arbitrator, applicable to such Partner, (ii) will conflict
with, violate, result in a breach of or constitute a default under any of the
terms, conditions or provisions of the organizational documents of such Partner
or of any material agreement or instrument to which such Partner is a party or
by which such Partner is or may be bound or to which any of its material
properties or assets is subject, (iii) will conflict with, violate, result in a
breach of, constitute a default under (whether with notice or lapse of time or
both), accelerate or permit the acceleration of the performance required by, or
give to others any material interests or rights or require any consent,
authorization or approval under any indenture, mortgage, lease agreement or
instrument to which such Partner is a party or by which such Partner is or may
be bound, or (iv) will result in the creation or imposition of any lien upon any
of the material properties or assets of such Partner.

 

(c)           Governmental Authorizations.  No registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, any governmental or regulatory authority, domestic or foreign, is
required in connection with the valid execution, delivery, acceptance and
performance by such Partner under this Agreement or the consummation by such
Partner of any transaction contemplated hereby.

 

(d)           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of such Partner, threatened against
or affecting such Partner or any of its properties, assets or businesses in any
court or before or by any governmental department, board, agency or
instrumentality, domestic or foreign, or any arbitrator which could, if
adversely determined (or, in the case of an investigation could lead to any
action, suit or proceeding, which if adversely determined could) reasonably be
expected to materially impair such Partner’s ability to perform its obligations
under this Agreement or to have a material adverse effect on the consolidated
financial condition of such Partner; and such Partner has not received any
currently effective notice of any default, and such Partner is not in default,
under any applicable order, writ, injunction, decree, permit, determination or
award of any court, any governmental department, board, agency or
instrumentality, domestic or foreign, or any arbitrator which could reasonably
be expected to materially impair its ability to perform its obligations under
this Agreement.

 

(e)           Investment Company Act.  Neither such Partner nor any of its
Affiliates is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

31

--------------------------------------------------------------------------------


 

(f)            Investigation.  Such Partner is acquiring its Partnership
Interest based upon its own investigation, and the exercise by such Partner of
its rights and the performance of its obligations under this Agreement will be
based upon its own investigation, analysis and expertise.

 

SECTION 8
ACCOUNTING, BOOKS AND RECORDS

 

8.1          Books.  The Partnership shall maintain at its principal place of
business separate books of account for the Partnership which shall show a true
and accurate record of all costs and expenses incurred, all charges made, all
credits made and received, and all income derived in connection with the conduct
of the Partnership and the operation of its business in accordance with
generally accepted accounting principles consistently applied.  Any Partner or
its designated representative shall have the right, at any reasonable time and
after having provided appropriate notice to OCI, to have access to and inspect
and copy the contents of all of such books or records except those books or
records relating to transactions between the Partnership and third-party vendors
for goods or services that compete with goods and services offered to the
Partnership by any Partner or its Affiliate.  Any books and records that are not
made available to a Partner as a result of the limitation in the preceding
sentence shall be made available to the independent certified public accountants
regularly employed by the Partnership or otherwise requested by any General
Partner which accountants shall, at the request of such Partner, review such
books and records and inform such Partner as to whether the terms of the
transactions covered thereby are commercially reasonable and not inconsistent
with this Agreement.  The Partnership may keep its books outside of the State of
Delaware, except as otherwise provided by the Act.  No more frequently than once
in any two year period, each General Partner shall have the right, after having
provided reasonable written notice to the Partnership, to conduct an audit, at
such General Partner’s sole cost and expense, of the Partnership’s accounts and
records relating to the Partnership’s operations and accounting performed
hereunder for the purpose of determining that such operations and accounting are
consistent with the terms of this Agreement.  Any General Partner causing such
an audit to occur shall promptly advise the Partnership Committee of the results
of such audit and shall promptly furnish a copy to each member of the
Partnership Committee of all reports, memoranda and correspondence prepared in
connection with such audit.

 

8.2          Fiscal Year.  The fiscal year of the Partnership shall be fixed by
resolution of the Partnership Committee.

 

8.3          Checks.  All checks or demands for money of the Partnership shall
be signed by such officer or officers or such other person or persons as the
Partnership Committee may from time to time designate.

 

8.4          Periodic Reports to Partners.  The Partnership Committee and OCI
shall provide to the Partners all periodic financial reports and tax information
(e.g., returns, filings and other submissions) prepared, filed or submitted by
either of them with respect to the Partnership’s business at such times and in
such form as are described on Exhibit A attached hereto and incorporated by
reference herein or at such other times and in such other form as is comparable
to that described on Exhibit A.

 

32

--------------------------------------------------------------------------------


 

8.5          Tax Matters Partner/Meetings Regarding Tax Matters.

 

(a)           Tax Matters Partner.  OCI is specifically authorized to act as the
“Tax Matters Partner” under the Code and in any similar capacity under state or
local law, provided that:

 

(i)            OCI shall not extend the statute of limitations for assessment of
tax deficiencies against any of the Partners or Interest Holders with respect to
adjustments to the Partnership’s federal, state or local tax returns without the
consent of the Partner or Interest Holder affected thereby;

 

(ii)           In representing the Partnership, Partners and Interest Holders
before taxing authorities or courts of competent jurisdiction in tax matters
affecting the Partnership, Partners and Interest Holders, OCI may execute
agreements or documents that bind the Partners and Interest Holders with respect
to such tax matters only to the extent provided in Code Sections 6221 through
6231; and

 

(iii)          Prior to instituting in any forum any judicial proceeding
relating to any tax matters affecting the Partnership, Partners and Interest
Holders, OCI shall consult with NRP TRONA and give serious consideration to any
proposals made by NRP TRONA with respect to the choice of forum in which such
proceeding shall be brought.

 

(b)           Meetings Regarding Tax Matters.  In connection with any tax
dispute affecting the Partnership, Partners, or Interest Holders, OCI shall
afford NRP TRONA or its representatives the opportunity to be present to observe
(but not participate in) all administrative conferences (other than conferences
during the examination period) and, in litigation, all proceedings and
settlement discussions where it is reasonably feasible to do so.  OCI shall keep
NRP TRONA apprised in a timely manner of the status of any tax audit or tax
dispute and shall provide NRP TRONA both with the written submissions to the
taxing authority regarding the audit or dispute in advance of their submission,
when feasible, and with correspondence and notices received from the taxing
authority.

 

SECTION 9
AMENDMENTS; MEETINGS

 

9.1          Amendments.

 

(a)           In General.  Except as provided in Section 9.1(b) hereof, this
Agreement may be amended by the affirmative vote of a majority of the
Partnership Committee at any regular meeting of the Partnership Committee or at
any special meeting of the Partnership Committee if notice of the proposed
amendment be contained in the notice of such special meeting.

 

(b)           Special Matters.  Notwithstanding anything to the contrary in this
Agreement, (i) the following Sections may be amended only with the affirmative
vote of the entire Partnership Committee: 1.3; 1.7(v); 1.7(oo); 1.8; 1.9; 2.1;
2.2; 2.3; 2.4; 3.1; 4; 5.1(j);

 

33

--------------------------------------------------------------------------------


 

5.2(a); 5.6; 5.7; 5.8(a); 5.8(b); 5.8(c); 5.9; 7; 8.4; 8.5; 9.1; 10; 11; 12.1;
12.2; 12.3; 13.4; 13.9; and 13.11; and (ii) any amendment of this Agreement that
potentially would increase the liability of a General Partner under the terms of
this Agreement shall require the affirmative vote of the entire Partnership
Committee and such General Partner.

 

9.2          Meetings of the Partners.

 

(a)           In General.  Meetings of the Partners, for any purpose or
purposes, unless otherwise prescribed by statute, may be called by the president
and shall be called by the president or secretary at the request in writing of
any of the Partners entitled to vote or at the request in writing of a majority
of the Partnership Committee.  Such request shall state the purpose or purposes
of the proposed meeting.

 

(i)            Meetings of Partners may be held at such time and place, within
or without the State of Delaware, as shall be stated in a notice of the meeting
or in a duly executed waiver of notice thereof.

 

(ii)           Written notice of a meeting of the Partners shall be served upon
or mailed to each Partner entitled to vote thereat at such address as appears on
the books of the Partnership at least 20 days prior to the meeting.

 

(b)           Quorum.

 

(i)            A Majority in Interest of the Partners entitled to vote thereat,
present in person or represented by proxy, shall be requisite and shall
constitute a quorum at all meetings of the Partners for the transaction of
business except as otherwise provided by this Agreement or the Act.  If,
however, such quorum shall not be present or represented at any meeting of the
Partners, the Partners entitled to vote thereat, present in person or
represented by proxy, shall have power to adjourn the meeting from time to time,
without notice other than announcement at the meeting, until a quorum shall be
present or represented.  At such adjourned meeting at which a quorum shall be
present or represented any business may be transacted which might have been
transacted at the meeting as originally notified.

 

(ii)           When a quorum is present at any meeting, the vote of a Majority
in Interest of the Partners having voting power present in person or represented
by proxy shall decide any question brought before such meeting, unless the
question is one upon which by express provision of the Act or of this Agreement
a different vote is required in which case such express provision shall govern
and control the decision of such question.

 

(c)           Partner Vote.  At any meeting of the Partners every Partner having
the right to vote shall be entitled to vote in person, or by proxy appointed by
an instrument in writing subscribed by such Partner and bearing a date not more
than three years prior to said meeting, unless said instrument provides for a
longer period.  Each Partner shall have one vote for each Percentage Interest
having voting power, registered in his name on the books of the Partnership.

 

(d)           Consent in Writing.  Whenever the vote of Partners at a meeting
thereof is required or permitted to be taken in connection with any Partnership
action by any

 

34

--------------------------------------------------------------------------------


 

provisions of the Act or of this Agreement, the meeting and vote of Partners may
be dispensed with if all the Partners who would have been entitled to vote upon
the action if such meeting were held shall consent in writing to such
Partnership action being taken.

 

SECTION 10
TRANSFERS OF INTERESTS

 

10.1        Restriction on Transfers.  No Partner or Interest Holder shall
Transfer any of its Interest in the Partnership save as provided in this 
Section 10 and subject to the restriction regarding the Transfer of a General
Partner’s Interest as a General Partner provided in Section 11 hereof.  No
Ultimate Parent shall Transfer or cause or permit to be Transferred any portion
of its interest in any Person 80% of the fair market value of the assets of
which, whether held directly or indirectly, consist of an Interest in the
Partnership unless (i) after such Transfer, such Partnership Interest shall
continue to be held by an Affiliate of such Ultimate Parent described in Section
1.7(c)(i) hereof, or (ii) prior to such transfer, such Partnership Interest
shall have been Transferred in a Permitted Transfer.

 

10.2        Permitted Transfers.  Subject to the conditions and restrictions set
forth in Section 10.3 hereof, any Partner or Interest Holder may at any time
Transfer all or any portion of its Interests to (a) any Affiliate of the
transferor described in Section l.7(c)(i) hereof or, (b) any Purchaser in
accordance with Section 10.4 hereof (any such Transfer being referred to in this
Agreement as a “Permitted Transfer”) or (c) the lenders (or the administrative
agent or collateral agent therefor) under the OCI Credit Facility in connection
with the pledge of Interests thereunder (or the exercise or remedies with
respect thereto).

 

10.3        Conditions to Permitted Transfers.  A Transfer shall not be treated
as a Permitted Transfer under Section 10.2 hereof unless and until the following
conditions are satisfied:

 

(a)           Except in the case of a Transfer of Interests involuntarily by
operation of law, the transferor and transferee shall execute and deliver to the
Partnership such documents and instruments of conveyance as may be necessary or
appropriate in the opinion of counsel to the Partnership to effect such Transfer
and to confirm the agreement of the transferee to be bound by the provisions of
this Section 10.  In the case of a Transfer of Interests involuntarily by
operation of law, the Transfer shall be confirmed by presentation to the
Partnership of legal evidence of such Transfer, in form and substance
satisfactory to counsel to the Partnership.

 

(b)           Except in the case of a Transfer involuntarily by operation of
law, the transferor shall furnish to the Partnership an opinion of counsel,
which counsel and opinion shall be satisfactory to the Partnership, that the
Transfer will not cause the Partnership to terminate for federal income tax
purposes.

 

(c)           The transferor and transferee shall furnish the Partnership with
the transferee’s taxpayer identification number, sufficient information to
determine the transferee’s initial tax basis in the Interests transferred, and
any other information reasonably necessary to permit the Partnership to file all
required federal and state tax returns and other legally required

 

35

--------------------------------------------------------------------------------


 

information statements or returns.  Without limiting the generality of the
foregoing, the Partnership shall not be required to make any distribution
otherwise provided for in this Agreement with respect to any transferred
Interests until it has received such information.

 

(d)           In the case of a Transfer of a Limited Partner’s Interest, the
transferor must obtain the prior consent of all Partners to such Transfer.

 

10.4        Right of First Refusal.  In addition to the other limitations and
restrictions set forth in this Section 10, except as permitted by Section
10.2(a) hereof, no Partner or Interest Holder shall Transfer all or any portion
of its Interests (the “Offered Interest”) unless such Partner or Interest Holder
first offers to sell the Offered Interest pursuant to the terms of this Section
10.4, provided that, notwithstanding anything to the contrary herein, no
Transfer arising out of the pledge of any Interest (including the exercise of
remedies with respect to such pledge) by OCI pursuant to the OCI Credit Facility
shall be subject to this Section 10.4.

 

(a)           In General.  Should any Partner or Interest Holder (the “Seller”)
propose to transfer any of its Interest in the Partnership, such Seller shall
first obtain a bona fide written offer (the “Purchase Offer”) for the purchase
thereof from a responsible purchaser (the “Purchaser”) who is ready, willing and
able to purchase the same, which offer shall provide for a purchase price
payable in cash of the lawful money of the United States of America or other
“hard” currency.  The Seller shall give the other Partners (the “Offerees”)
written notice by registered or certified mail, the notice to be accompanied by
a photostatic copy of such Purchase Offer.  Such notice shall specify the
Percentage Interest to be transferred (the “Offered Interest”), the name of the
proposed purchaser, and the price for which such Offered Interest is proposed to
be transferred.  In the event such notice is given, then the Offerees shall have
30 days within which to elect to purchase the Offered Interest at the price and
on the terms specified in said offer, provided that payment may be made in cash
of the lawful money of the United States of America or other “hard” currency
provided that the value of such payment equals the price specified in the
Purchase Offer.  Each Offeree shall have the option to purchase that portion of
the Offered Interest as corresponds to a fraction, the numerator of which is
such Offeree’s Percentage Interest, and the denominator of which is the
aggregate Percentage Interests held by Offerees.  In the event either Offeree
shall not elect to purchase its entire pro rata share, such share not purchased
may be purchased by the other Offeree.  An election shall be made by giving
written notice to the Seller within said 30-day period by registered or
certified mail stating the portion of the Offered Interest that such Offeree is
willing to purchase.  The Offerees electing to purchase the Offered Interest
shall have 15 days after giving notice of such election to consummate such
purchase.  If the Seller shall give notice to the Offerees as herein required,
and the Offerees shall not elect to purchase the entire Offered Interest within
such 30-day period or shall fail to consummate such purchase within 15 days
after such election, the Offered Interest may thereafter be transferred to said
Purchaser.

 

(b)           Pledges.  In the event that any Partner or Interest Holder (the
“Pledgor”) shall desire to pledge or otherwise encumber any of its Interest in
the Partnership as security for the payment of a debt, such Pledgor shall give
written notice of the pledging or hypothecation of such Interest to the other
Partners by giving written notice thereof by registered or certified mail to the
other Partners within 10 days after the making of the agreement pledging or
hypothecating said Interest.  Any such pledge or hypothecation agreement shall
require the

 

36

--------------------------------------------------------------------------------


 

pledgee or party secured to assume and be bound by all of the obligations, terms
and conditions of this Agreement.  No such pledge or hypothecation agreement
shall be made unless it shall provide that any sale of the Interest so pledged
or hypothecated pursuant to the provisions of said pledge or hypothecation
agreement shall be at public sale and after thirty (30) days’ notice shall have
been given to the other Partners by registered or certified mail of such sale. 
In the event any Pledgor shall have pledged or hypothecated any of its Interest
in the Partnership and is unable or unwilling to redeem the same as provided for
in the pledge or hypothecation agreement, such Pledgor agrees to notify the
Partners of its inability or unwillingness to redeem at least ten (10) days
before the maturity of the pledge or hypothecation agreement and hereby, agrees
to give to the Partners the right to redeem the pledged Interest in the same
proportions as such Partners could have elected to purchase the pledged Interest
pursuant to Section 10.4(a) hereof had it been an Offered Interest.  In the
event the Partners shall redeem the Interest so pledged or hypothecated, the
Pledgor who originally pledged or hypothecated said Interest shall, without
further consideration, promptly execute and deliver to the Partners all
documents required to transfer to them the ownership of the Interest so pledged
or hypothecated.

 

10.5        Involuntary Transfers.  In the event that any Partner or Interest
Holder shall become a party to any proceeding or be subject to any legal
process, the purpose of which is to require the involuntary transfer of any
portion of the Interest in the Partnership of such Partner, such Partner shall
immediately give notice by wire to the other of such Partners of the existence
or pendency of such legal proceeding or legal process.

 

10.6        Admission of Transferees as Partners.  Subject to the other
provisions of this Section 10, a transferee of an Interest in the Partnership
may be admitted to the Partnership as a substituted Partner only upon
satisfaction of the conditions set forth below in this Section 10.6:

 

(a)           The Interests with respect to which the transferee is being
admitted were acquired by means of a Permitted Transfer or in the circumstances
described in Section 10.2(c);

 

(b)           The transferee becomes a party to this Agreement as a Partner and
executes such documents and instruments as the Partnership Committee may
reasonably request (including, without limitation, amendments to the
Certificate) and as may be necessary or appropriate to confirm such transferee
as a Partner in the Partnership and such transferee’s agreement to be bound by
the terms and conditions hereof;

 

(c)           If the transferee is a Person other than an individual, the
transferee provides the Partnership with evidence satisfactory to counsel for
the Partnership that such transferee has made each of the representations and
undertaken each of the warranties described in Section 7 hereof; and

 

(d)           A transferee of an Interest from a Limited Partner hereunder shall
be admitted as a Limited Partner with respect to such Interest if, but only if,
all of the other Partners consent to such admission.

 

37

--------------------------------------------------------------------------------


 

10.7        Rights of Unadmitted Assignees.  A person who acquires one or more
Interests but who is not admitted as a substituted Partner pursuant to Section
10.6 and Section 11.2(b) hereof shall be entitled only to allocations and
distributions with respect to such Interests in accordance with this Agreement,
but shall have no right to any information or accounting of the affairs of the
Partnership, shall not be entitled to inspect the books or records of the
Partnership, and shall not have any of the rights of a General Partner or a
Limited Partner under the Act or this Agreement.

 

10.8        Transfer Procedures.

 

(a)           Transfer Books.  The Partnership Committee may close the transfer
books of the Partnership for a period not exceeding 50 days preceding the date
of any meeting of Partners or the date for any distribution pursuant to Section
4 hereof or the date for the allotment of rights or for a period of not
exceeding 50 days in connection with obtaining the consent of Partners for any
purpose.  In lieu of closing the transfer books as aforesaid, the Partnership
Committee may fix in advance a date, not exceeding 50 days preceding the date of
any meeting of Partners, or the date for making any distribution, or the date
for the allotment of rights, or a date in connection with obtaining such
consent, as a record date for the determination of the Partners entitled to
notice of, and to vote at, any such meeting, and any adjournment thereof, or
entitled to receive any such distribution, or to any such allotment of rights,
or to give such consent, and in such case such Partners and only such Partners
as shall be Partners of record on the date so fixed shall be entitled to such
notice of, and to vote at, such meeting and any adjournment thereof, or to
receive such distribution, or to receive such allotment of rights, or to
exercise such rights, or to give such consent, as the case may be,
notwithstanding any transfer of any Interest in the Partnership on the books of
the Partnership after any such record date fixed as aforesaid.

 

(b)           Holders of Record.  The Partnership shall be entitled to treat the
holder of record of any Interest in the Partnership as the holder in fact
thereof and, accordingly, shall not be bound to recognize any equitable or other
claim to or interest in such Interest in the Partnership on the part of any
other Person, whether or not it shall have express or other notice thereof,
except as otherwise provided by the Act.

 

SECTION 11
GENERAL PARTNERS

 

11.1        Covenant Not to Withdraw, Transfer, or Dissolve.  Except as
otherwise permitted by this Agreement, each of the General Partners hereby
covenants and agrees not to (a) take any action to file a certificate of
dissolution or its equivalent with respect to itself, (b) take any action that
would cause a Voluntary Bankruptcy of the General Partner, (c) withdraw or
attempt to withdraw from the Partnership, (d) exercise any power under the Act
to dissolve the Partnership, (e) transfer all or any portion of its Interest in
the Partnership as a General Partner, or (f) petition for judicial dissolution
of the Partnership.  Further, each of the General Partners hereby covenants and
agrees to continue to carry out the duties of a General Partner hereunder until
the Partnership is dissolved and liquidated pursuant to Section 12 hereof.

 

38

--------------------------------------------------------------------------------


 

11.2        Conditions to Permitted Transfers; Substitution.

 

(a)           Each of the General Partners may transfer, assign, encumber,
pledge or in any way alienate any of its Interest in the Partnership as a
General Partner in accordance with Section 10 hereof; provided that the
transferor and transferee provide the Partnership with an opinion of counsel,
which opinion of counsel shall be acceptable to the other Partners, to the
effect that such Transfer will not cause the Partnership to be treated as an
association taxable as a corporation for federal income tax purposes, or to fail
to meet any condition precedent then in effect pursuant to an official
pronouncement of the Internal Revenue Service to the issuance of a private
letter ruling by the Internal Revenue Service confirming that the Partnership
will be treated as a Partnership for federal tax purposes, whether or not such a
ruling is being or has been requested.

 

(b)           A transferee of a Partnership Interest from a General Partner
hereunder shall be admitted as a General Partner with respect to such Interest
if, but only if, all of the other Partners consent to such admission, provided
that no such consent shall be required with respect to the Transfer by OCI of
its Interests in connection with the pledge thereof pursuant to the OCI Credit
Facility.  In the event that the transferee of a Partnership Interest from a
General Partner is admitted hereunder, such transferee shall be deemed admitted
to the Partnership as a General Partner immediately prior to the Transfer, and
such transferee shall continue the business of the Partnership without
dissolution.

 

(c)           A transferee who acquires a Partnership Interest from a General
Partner hereunder by means of a transfer that is permitted under Section 10 and
this Section 11.2, but who is not admitted as a General Partner, shall have no
authority to act for or bind the Partnership, to inspect the Partnership’s
books, or otherwise to be treated as a General Partner, but such transferee
shall be treated as an unadmitted assignee in accordance with Section 10.7
hereof.  Following such a Transfer, the transferor shall not cease to be a
general partner of the Partnership and shall continue to be a General Partner.

 

11.3        Termination of Status as General Partner.

 

(a)           A General Partner shall cease to be a General Partner upon the
first to occur of (i) the Bankruptcy of such Partner; (ii) the Transfer of such
Partner’s Interest as a General Partner; provided that the transferee of such
Interest is admitted as a substituted General Partner pursuant to Section
11.2(b) hereof; (iii) the involuntary Transfer by operation of law of such
General Partner’s Interest in the Partnership, (iv) after such General Partner
has committed a material breach of this Agreement, or committed any other act or
suffered any other condition, in each case that would justify a decree of
dissolution of the Partnership under the laws of the State of Delaware.  In the
event a Person ceases to be a General Partner without having transferred its
entire Interest as a General Partner, such Person shall be treated as an
unadmitted assignee of a Partnership Interest in accordance with Section 10.7
hereof.

 

If a General Partner ceases to be a Partner for any reason hereunder, such
Person shall continue to be liable as a Partner for all debts and obligations of
the Partnership existing at the time such Person ceases to be a General Partner,
regardless of whether, at such time, such debts or liabilities were known or
unknown, actual or contingent.  A Person shall not be liable as a General
Partner for Partnership debts and obligations arising after such Person ceases
to be a General Partner.  Any debts, obligations, or liabilities in damages to
the Partnership of any

 

39

--------------------------------------------------------------------------------


 

Person who ceases to be a General Partner shall be collectible by any legal
means and the Partnership is authorized, in addition to any other remedies at
law or in equity, to apply any amounts otherwise distributable or payable by the
Partnership to such Person to satisfy such debts, obligations, or liabilities.

 

(b)           It is the intention of the Partners that the Partnership not
dissolve as a result of the cessation of any General Partner’s status as a
General Partner; provided, however, that if it is determined by a court of
competent jurisdiction that the Partnership has dissolved, the provisions of
Section 12.1 shall govern.

 

(c)           If at the time a Person ceases to be a General Partner such Person
is also a Limited Partner or an Interest Holder with respect to Interests other
than its Interest as a General Partner, such cessation shall not affect such
Person’s rights and obligations with respect to such Interests.

 

SECTION 12
DISSOLUTION AND WINDING UP

 

12.1        Liquidating Events.  The Partnership shall dissolve and commence
winding up and liquidating upon the first to occur of any of the following
(“Liquidating Events”):

 

(a)           The vote of the Partners as required by under the Act to dissolve,
wind up and liquidate the Partnership;

 

(b)           The finding by the Partnership Committee or the issuance of a
judicial determination that any event has occurred that makes it unlawful,
impossible or impractical to carry on the business of the Partnership; or

 

(c)           The withdrawal or removal of a General Partner, the assignment by
a General Partner of its entire Interest in the Partnership or any other event
that causes a General Partner to cease to be a general partner under the Act,
provided that any such event shall not constitute a Liquidating Event if the
Partnership is continued pursuant to this Section 12.1.

 

The Partners hereby agree that, notwithstanding any provision of the Act or the
Delaware Uniform Partnership Act, the Partnership shall not dissolve prior to
the occurrence of a Liquidating Event.  Upon the occurrence of any event set
forth in Section 12.1(c), the Partnership shall not be dissolved or required to
be wound up if (x) at the time of such event there is at least one remaining
General Partner and that General Partner carries on the business of the
Partnership (any such remaining General Partner being hereby authorized to carry
on the business of the Partnership), or (y) within ninety (90) days after such
event all remaining Partners agree in writing to continue the business of the
Partnership and to the appointment, effective as of the date of such event, of
one or more substitute or additional General Partners.  If it is determined, by
a court of competent jurisdiction, that the Partnership has dissolved prior to
the occurrence of a Liquidating Event, or if upon the occurrence of an event
specified in Section 12.1(c) hereof, the Partners fail to agree to continue the
business of the Partnership as provided in this Section 12.1, then within an
additional 90 days, a 2/3 majority in interest of the Partners may elect to
reconstitute the Partnership and continue its business on the same terms and
conditions set forth

 

40

--------------------------------------------------------------------------------


 

in this Agreement by forming a new limited partnership on terms identical to
those set forth in this Agreement and having as a general partner a Person
elected by such 2/3 majority in interest.  Upon any such election by a 2/3
majority in interest of the Partners, all Partners shall be bound thereby and
shall be deemed to have consented thereto.  Unless such an election is made
within 180 days after the event causing dissolution, the Partnership shall wind
up its affairs in accordance with Section 12.2 hereof.  If such an election is
made within 180 days after the event causing dissolution, then:

 

(a)           The reconstituted limited partnership shall continue until the
occurrence of a Liquidating Event as provided in this Section 12.1;

 

(b)           If the successor general partner is not a former General Partner,
then the Interest of any former General Partner shall be treated thenceforth as
the Interest of an Interest Holder; and

 

(c)           All necessary steps shall be taken to cancel this Agreement and
the Certificate and to enter into a new partnership agreement and certificate of
limited partnership; provided that the right of a two-thirds (2/3) majority in
interest of the Partners to select a successor general partner and to
reconstitute and continue the business of the Partnership shall not exist and
may not be exercised unless the Partnership has received an opinion of counsel
that the exercise of the right would not result in the loss of limited liability
of any Limited Partner and neither the Partnership nor the reconstituted
Partnership would cease to be treated as a partnership for federal income tax
purposes upon the exercise of such right to continue.

 

12.2        Winding Up.  Upon the occurrence of a Liquidating Event, the
Partnership shall continue solely for the purposes of winding up its affairs in
an orderly manner, liquidating its assets, and satisfying the claims of its
creditors and Partners and no Partner shall take any action that is inconsistent
with, or not necessary to or appropriate for, the winding up of the
Partnership’s business and affairs, provided that, all covenants contained in
this Agreement and obligations provided for in this Agreement shall continue to
be fully binding upon the Partners until such time as the Partnership Property
has been distributed pursuant to this Section 12.2 and the Certificate has been
cancelled pursuant to the Act.  The Partnership Committee, or if the Partnership
Committee shall not exist or it shall not be possible for the Partnership
Committee to establish a quorum, such other liquidating trustee(s) as are
appointed in accordance with the Act shall be the “Liquidator.”  The Liquidator
shall be responsible for overseeing the winding up and dissolution of the
Partnership and shall take full account of the Partnership’s liabilities and
Property and, to the extent determined by the Liquidator, the Property shall be
liquidated as promptly as is consistent with obtaining the fair value thereof,
and the proceeds therefrom together with any remaining Property, to the extent
sufficient therefor, shall be applied and distributed in the following order:

 

(a)           First, to the payment and discharge of all of the Partnership’s
debts and liabilities to creditors other than the Partners;

 

(b)           Second, to the payment and discharge of all of the Partnership’s
debts and liabilities to the Partners; and

 

41

--------------------------------------------------------------------------------


 

(c)           The balance, if any, to the Partners and Interest Holders in
accordance with their Capital Accounts, after giving effect to all
contributions, distributions, and allocations for all periods.

 

(d)           The Partners understand and agree that by accepting the provisions
of this Section 12.2 setting forth the priority of the distribution of the
assets of the Partnership to be made upon its liquidation, the Partners
expressly waive any right which they, as creditors of the Partnership, might
otherwise have under the Act to receive a distribution of assets pari passu with
other creditors of the Partnership in connection with a distribution of assets
of the Partnership in satisfaction of liabilities of the Partnership, and hereby
subordinate to said creditors any such right.

 

12.3        Notice of Dissolution.  In the event a Liquidating Event occurs or
an event occurs that would, but for provisions of Section 12.1, result in a
dissolution of the Partnership, the Partnership Committee shall, within 30 days
thereafter, provide written notice thereof to each of the Partners and to all
other parties with whom the Partnership regularly conducts business (as
determined in the discretion of the Partnership Committee) and shall publish
notice thereof in a newspaper of general circulation in each place in which the
Partnership regularly conducts business (as determined in the discretion of the
Partnership Committee).

 

SECTION 13
MISCELLANEOUS

 

13.1        Notices.

 

(a)           Whenever under the provisions of this Agreement or the Act notice
is required to be given to any person, it shall not be construed to mean
personal notice, but such notice may be given in writing, by registered mail,
addressed to such person at such address as appears on the books of the
Partnership, and such notice shall be deemed to be given at the time when the
same shall be thus mailed.  Notice to Representatives may also be given by
telegram.

 

(b)           Whenever any notice is required to be given under the provisions
of this Agreement or the Act, a waiver thereof in writing signed by the person
or persons entitled to said notice, whether before or after the time stated
therein, shall be deemed equivalent thereto.

 

13.2        Headings.  Section and other headings contained in this Agreement
are for reference purposes only and are not intended to describe, interpret,
define, or limit the scope, extent, or intent of this Agreement or any provision
hereof.

 

13.3        Variation of Pronouns.  All pronouns and any variations thereof
shall be deemed to refer to masculine, feminine, or neuter, singular or plural,
as the identity of the person or persons may require.

 

13.4        Governing Law.  The laws of the State of Delaware (without regard to
the choice of law principles thereof) shall govern the validity of this
Agreement, the construction of its terms, and the interpretation of the rights
and duties of the Partners.

 

42

--------------------------------------------------------------------------------


 

13.5        Waiver of Action for Partition; No Bill For Partnership Accounting. 
Each of the Partners irrevocably waives any right that it may have to maintain
any action for partition with respect to any of the Partnership Property.  To
the fullest extent permitted by law, each of the Partners covenants that it will
not (except with the consent of the Partnership Committee) file a bill for
Partnership accounting.

 

13.6        Implementation.  Each of the Partners agrees to promptly execute all
instruments and to promptly do all other things necessary for the effectuation
and implementation of this Agreement.

 

13.7        Counterparts.  Any number of counterparts of this Agreement may be
executed.  Each counterpart will be deemed to be an original instrument and all
counterparts taken together will constitute one agreement.

 

13.8        Execution; Effective Date.  Each of the parties hereto agrees as
follows:

 

(a)           This Agreement will not be binding and effective until signed and
executed by all the parties hereto.

 

(b)           Execution in counterparts shall be effective upon signing;
provided that, if a counterpart is executed in escrow, such counterpart shall
become effective prospectively when released from escrow.

 

13.9        Initial Public Offering of OCI Resources LP and Exchange Act
Reporting.  Notwithstanding anything herein to the contrary, no consent or
approval of any Partner or the Partnership Committee shall be required in
connection with the initial public offering of common units representing limited
partner interests (the “OCI Units”) in OCI pursuant to the Registration
Statement on Form S-1 (Registration No. 333-189838) (the “IPO”) and/or any
subsequent transfer or issuance of such OCI Units to one or more third parties;
provided that OCI Enterprises Inc., either alone or together with one or more of
its Affiliates, directly or indirectly controls the management and policies of
OCI after such transfer or issuance, and such IPO (and subsequent transfers or
issuances of OCI Units) shall not be subject to Section 10 or Section 11 of this
Agreement nor cause any Partner to have any rights or obligations under Section
10 or Section 11 of this Agreement.  The parties have agreed that the Transfer
by OCI Co. of its limited partnership interests in the Partnership to OCI on the
date hereof and contemporaneously with the IPO is a Permitted Transfer to an
Affiliate pursuant to Section 10.2(a) and each of the Partners have consented to
such Transfer pursuant to Section 10.3(d).  In addition, notwithstanding
anything herein to the contrary, OCI shall be permitted to file and submit
documents or agreements with the Securities and Exchange Commission, applicable
securities exchanges and regulatory and self-regulatory organizations and
compile, prepare and publicly disclose information regarding the Partnership,
this Agreement and any matters related thereto, in each case to the extent
required by applicable law, rule or regulation or the rules and regulations of
any applicable securities exchange or as reasonably necessary in the view of OCI
to conform to customary disclosure practices of other publicly traded master
limited partnerships.  Each of OCI and NRP TRONA agrees that it or one of its
Affiliates shall provide to the other a copy of each of its periodic reports,
including annual reports on Form 10-K, quarterly reports on Form 10-Q and
current reports on Form 8-K relating to the Partnership or its

 

43

--------------------------------------------------------------------------------


 

business, to be filed by it with the Securities and Exchange Commission two days
prior to such filing; provided that each of OCI and NRP TRONA agrees not to use
the information contained therein (except for a purpose directly related to the
business of the Partnership) and to maintain the confidentiality of any such
filing and the contents thereof and further agrees not to provide to any other
Person copies of any such filing without the express prior written consent of
OCI or NRP TRONA, as applicable; provided that each of OCI and NRP TRONA may
provide such report: (i) to its accountants, internal and external auditors,
legal counsel and other fiduciaries (who may be Affiliates) as long as any such
Person agrees in writing to maintain the confidentiality thereof and not to
disclose to any other Person any information contained therein and (ii) to other
Persons if and to the extent required by law (including judicial or
administrative order) provided that, to the extent legally permissible, OCI or
NRP TRONA, as applicable, is given prior notice to enable it to seek a
protective order or similar relief.  Notwithstanding the foregoing, information
generally known to the public, including such periodic reports and all
information contained in such reports after they have been filed by OCI or NRP
TRONA, as applicable, with the Securities and Exchange Commission, shall not be
considered confidential information for purposes of this Agreement and may be
provided by OCI or NRP TRONA to any other Person.

 

13.10      No Commingling of Funds or Accounts.  The General Partners shall not
commingle the funds and accounts of the Partnership with any of their respective
affiliates.

 

13.11      Incurrence of Debt.  Without the prior written consent of each
General Partner, the Partnership shall not from and after the date hereof (i)
incur any debt for money borrowed, (ii) enter into any mortgage, deed of trust
or guaranty, or (iii) enter into any indemnity bond in excess of $5 million,
surety bond in excess of $5 million, performance bond in excess of $5 million,
accommodation paper in excess of $5 million or endorsement in excess of $5
million.  In the event that the Partnership shall enter into any agreement
relating to debt for money borrowed, mortgage, deed of trust, guaranty,
indemnity bond, surety bond, performance bond, accommodation paper or
endorsement not disclosed pursuant to clause (i), (ii) or (iii) of the
immediately preceding sentence, each General Partner shall receive reasonably
prompt prior notice thereof; provided, however, that nothing contained in this
sentence to the contrary shall limit the right of any General Partner to vote
against any such transaction pursuant to the Partnership Agreement.  It is
expressly understood that the Partnership Credit Facility, and any borrowings
thereunder, and all indebtedness, capital leases, notes, debentures and bonds
existing as of the date hereof and all amendments, restatements, replacements,
refinancing or other modifications with respect to and arising from such
existing indebtedness, capital leases, notes, debentures and bonds shall not be
subject to the restrictions imposed by this Section 13.11.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have subscribed to this Agreement on the
18th day of September 2013, to be effective as provided in Paragraph 13.8
hereof.

 

 

 

 

OCI RESOURCES LP

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kirk H. Milling

 

 

 

Name:

Kirk H. Milling

 

 

 

Title:

President, Chief Executive Officer and Director

 

 

 

 

 

 

 

 

 

 

NRP TRONA LLC

 

 

 

 

 

 

By:

NRP (Operating) LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wyatt Hogan

 

 

 

Name:

Wyatt Hogan

 

 

 

Title:

Vice President — General Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERIODIC REPORTS TO PARTNERS

 

Monthly Reports

 

Date Required

 

 

 

·

Controllers Report

 

25th of month Following

 

 

 

 

 

·

Income Statement

 

 

 

·

Balance Sheet

 

 

 

·

Cash Flow Statement

 

 

 

·

Cost of Goods Sold Detail

 

 

 

·

Schedule of Other Current Assets, Accrued Liabilities, Other Long Term
Liabilities

 

 

 

·

Schedule of Production, Inventories, Sales Volume, Sales Netback, Workforce,
Fuel Cost

 

 

 

·

Accounts Receivable Aging

 

 

 

 

 

·

Operations Report

 

15th of Month Following

 

 

 

 

 

 

·

Safety Performance

 

 

 

·

Environmental Performance

 

 

 

·

Operations

 

 

 

·

Production

 

 

 

·

Headcount by Cost Center

 

 

 

·

Overtime

 

 

 

·

Major Capital Projects

 

 

 

 

 

 

 

·

Trona Mining and Refining Report

 

5th of Month Following

 

 

 

 

 

 

·

Summary of Mine Production, Refinery Consumption, Inventories, and Shipments by
Mineral Ownership

 

 

 

·

Mine Production by Section

 

 

 

 

 

 

 

·

Energy Report

 

5th of Month Following

 

 

 

 

 

 

·

Energy Summary

 

 

 

·

Power Cost

 

 

 

·

Gas Reserve Transactions

 

 

 

A-1

--------------------------------------------------------------------------------


 

Annual Reports

 

Date Required

 

 

 

 

 

·

Cost Center Report — December

 

25th of January

 

 

 

 

(include with December Controller’s Report)

 

 

 

 

 

·

Preliminary Annual Budget

 

7th of September

 

 

 

 

 

 

·

Key Assumptions

 

 

 

·

Sales Volumes and Prices

 

 

 

·

Cost of Goods Detail

 

 

 

·

Income Statement

 

 

 

·

Cash Flow Statement

 

 

 

·

Capital Expenditures Program

 

 

 

 

 

 

 

·

Final Annual Budget

 

1st of December

 

 

 

 

 

·

Key Assumptions

 

 

 

·

Sales Volumes and Prices

 

 

 

·

Cost of Goods Detail

 

 

 

·

Income Statement

 

 

 

·

Cash Flow Statement

 

 

 

·

Capital Expenditures Program

 

 

 

 

 

 

 

·

Three Year Plan

 

1st of December (include with final annual budget)

 

 

 

 

 

 

·

Key Assumptions

 

 

 

·

Sales Volumes and Prices

 

 

 

·

Cost of Goods Detail

 

 

 

·

Income Statement

 

 

 

·

Cash Flow Statement

 

 

 

·

Capital Expenditures Program

 

 

 

 

 

 

 

·

Audited Financial Statements

 

15th of April

 

 

 

 

 

Tax Information

 

Date Required

 

 

 

All returns, filings or other submissions filed with or submitted to any federal
taxing jurisdiction

 

30 days prior to the due date (including extensions) of the submission

 

 

 

All returns, filings or other submissions filed with or submitted to any state
or local taxing jurisdiction

 

15 days prior to the due date (including extensions) of the submission

 

 

 

All notices or other correspondence received from any federal, state or local
taxing jurisdiction

 

Within 10 days after receipt

 

A-2

--------------------------------------------------------------------------------